EXHIBIT 10.262
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.



September 28, 2012




Mr. Darren Arrington
DTG Operations, Inc.
5330 E. 31st Street
Tulsa, Ok 74135


 
Dear Mr. Arrington:
 
This letter confirms the agreement (“Agreement”) between DTG Operations, Inc.
(“DTG”) and General Motors, LLC (“GM”) regarding DTG’s purchase or lease of GM
2013 model year vehicles under i) the 2013 MY Daily Rental Purchase Program, ii)
the 2013 MY National Fleet Purchase Program, and iii) other incentive programs
available to DTG.


The terms and conditions of this Agreement are as follows:


2013 MY DAILY RENTAL PURCHASE PROGRAM (VN9)
1.  
General Terms and Conditions:

a.  
GM will make available 2013 model GM vehicles under the terms and conditions of
GM’s 2013 Model Year Daily Rental Purchase Program.  (Refer to Attachment 1.)

b.  
DTG has agreed to purchase or lease these GM vehicles from GM dealers in a mix
which includes mostly GM’s higher priced models.  (Refer to Attachment 3.)

c.  
GM or its subsidiaries will purchase tendered model year 2013 vehicles from DTG
that qualify for purchase under the terms and conditions of GM’s 2013 Model Year
Daily Rental Purchase Program. (Refer to Attachment 1.)



2.  
YT8 Flat Rate Program:

a.  
GM will make available the YT8 Flat Rate program for units noted in Attachment
3.

b.  
All program parameters and rates for the YT8 Flat Rate program are detailed in
Attachment 1D.

c.  
 YT8 units are not eligible for Matrix or Bonus Incentives.

d.  
 This program is subject to the terms and conditions in Paragraph 1.



3.  
DTG will provide to GM, at the beginning of each month, a four month schedule of
anticipated vehicle returns.  The schedule will breakout the vehicle returns by
site for the current month, as well as the subsequent three months.  Receipt of
the information described in this section is a condition to pay incentives
discussed in this Agreement.



2013MY NATIONAL FLEET RISK PURCHASE PROGRAM (VX7)
4.  
General Terms and Conditions:

a.  
GM agrees to offer DTG the availability of 2013 model GM vehicles under the
terms and conditions of GM’s 2013 Model Year National Fleet Risk Purchase
Program.  (Refer to Attachment 2).

b.  
DTG will purchase or lease from GM dealers a minimum quantity of 2013 model GM
vehicles at the agreed mix of units.  (Refer to Attachment 2A.)

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
5.  
National Fleet Risk Purchase Program Matrix Incentives:

a.  
 As long as DTG is compliant with its obligations under this Agreement to
purchase the number of units and in a mix described in Attachment 2A, GM will
provide DTG with Risk incentives as detailed in Attachment 2A in addition to any
incentives due under the terms and conditions of GM’s 2013 MY National Fleet
Risk Purchase Program (Attachment 2).  These Risk incentives are in lieu of
other retail and fleet incentives.

b.  
Payment of these incentives will be made upon submission of such vehicles in
accordance Attachment 4.



PROVISIONS APPLICABLE TO BOTH VN9 and VX7 PROGRAMS
6.  
2013 Model Year Bonus:

a.  
GM will offer DTG a 2013 Model Year volume bonus payment for all 2013 Model Year
units acquired under GM’s 2013 Model Year Daily Rental Purchase Program
(Attachment 1) and National Fleet Risk Program (Attachment 2).

b.  
GM will pay DTG the 2013 Model Year bonus amount detailed in Attachment 3 and
2A.

c.  
A minimum of “***” 2013 Model Year units must be entered into VOMS no later than
“***”.

d.  
This bonus is payable in “***” per the terms set forth in Attachment 4 excluding
the electronic vin submission to RIMS.

e.  
All vehicle minimum equipment requirements must be met on a monthly basis by
carline per the terms of the Minimum Equipment Guidelines (Attachment 1A and
2A).  If minimum equipment requirements are not met for the carline, the entire
model year bonus may be forfeited for all volume purchased for that carline
under that program.  If there is a de minimus level of non-compliance by DTG, GM
and DTG will discuss the situation based on the exact circumstances that lead to
the non-compliance and will endeavor to resolve the matter.  Non-compliance
issues found during the semi-annual evaluations can be remedied at a later time
during the Model Year by adjusting content on those brands not in compliance or
adjusting content on other brands.



7.  
If DTG chooses to cancel any order placed by DTG through GM dealers, at event
code 3000, GM will assess a fee of “***” per vehicle to be paid to GM upon
demand. This fee will be waived if the current production week has been delayed
more than three weeks from the original requested production week. This fee will
not apply if DTG chooses to redirect the shipment of any vehicles in event code
3000.



8.  
All volume and mix requirements are subject to reasonable minor adjustments
based upon mutual agreement between the parties when the exact circumstances
faced by both parties are known at the time of vehicle delivery.

a.  
If either party cannot fulfill any terms of this Agreement due to events beyond
its control, such as acts of God, labor disputes, and severe economic downturns,
the party affected by the event will promptly notify the other party and the
parties will enter negotiations with the intent of minimizing the impact of the
event on the business contemplated under this Agreement.



9.  
“***”.

 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
10.  
Selected General Motors vehicles are equipped with OnStar.  For details
regarding notification of OnStar equipment and services, please refer to
Attachment 6.



11.  
This Agreement is confidential between the Parties (DTG and GM) and is intended
for the sole use of DTG and GM.  This Agreement may not be disclosed to any
person other than a party’s affiliates, their respective outside counsel,
accountants, auditors and interested financial institutions and the SEC, except
as required by legal process without the consent of the other Party. In the
event of legal process, the Party served will notify the other Party or Parties
to allow them sufficient time to interpose legal objections to disclosure.



12.  
DTG will retain any documents or records relevant to vehicles purchased under
this Agreement or any GM program and/or claims submitted for payment under this
Agreement or any other GM program for two years after the close of the
program.  DTG will permit any designated representative of GM to examine, audit,
and take copies of any accounts and records DTG is to maintain under this
Agreement.  DTG will make such accounts and records readily available at its
facilities during regular business hours upon reasonable advanced notice.  GM
will furnish DTG with a list of any reproduced records.  DTG will include
similar record retention requirements in the Participating DTG Licensee’s
Agreement.

 


This letter represents the sole Agreement regarding the subjects herein between
DTG and GM and can be modified only in a writing executed by an authorized
representative of each of the Parties.


This agreement will in all respects be interpreted, enforced and governed under
the laws of the state of Michigan, without regard to the conflicts of law and
principles thereof.
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
On behalf of General Motors, I would like to express my appreciation for your
business and hope this Agreement will continue to strengthen our business
relationship.


Please return a copy of this letter acknowledging your agreement to the above.






Very truly yours,








/s/  EDWARD J. PEPER 
_____________                                                                Date:
9/28/2012_______________________
Edward J. Peper
General Motors
U.S. Vice President, Fleet and Commercial Sales








/s/  DARREN
ARRINGTON___________                                                                Date:
10/2/2012_______________________
Darren Arrington
Vice President
DTG Operations, Inc.




Approvals:






/s/  ALAN S.
BATEY________________                                                                Date:
9/28/2012__________________________
Alan S. Batey
General Motors
Vice President, U.S. Sales and Service








/s/  EDWARD J.
TOPORZYCKI________                                                                Date:
9/27/2012__________________________
Edward J. Toporzycki
General Motors
CFO, Executive Director, U.S. Sales and Marketing Operations
 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Attachments Key


Attachment 1                                   2013 MY Daily Rental Purchase
Program Guidelines (VN9)
Attachment 1A                                2013 MY VN9 Minimum Equipment
Guidelines
Attachment 1B                                2012 CY Turn-In Standards and
Procedures
Attachment 1C                                N/A
Attachment 1D                                2013 MY YT8 Flat Rate Program –
Guidelines, Rates and Parameters


Attachment 2                                  2013 MY National Fleet Risk
Purchase Program Guidelines (VX7)
Attachment 2A                               VX7 Minimum Equipment Requirements
and Incentives


Attachment 3                                   2013 MY VN9 Volume and Incentives


Attachment 4                                   Rental Incentives Payment Terms
and Calendar


Attachment 5                                   N/A


Attachment 6                                   Onstar


 
A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Attachment 1


GENERAL MOTORS
2013MY DAILY RENTAL PROGRAM GUIDELINES
 
 1.
PROGRAM NAME AND NUMBER:

 
2013 Model Year Daily Rental Program Guidelines for Daily Rental Customers (AP)

 
Program Code:  VN9

 
Program No. 01-13VN9AP0-1



 2.
PROGRAM DESCRIPTION:

 
This program makes available to General Motors dealers and qualified daily
rental customers purchase information on selected 2013 model year passenger cars
and light duty trucks sold that are delivered by GM dealers to qualified daily
rental customers and eligible for purchase by General Motors in accordance with
these guidelines.



 
The following are not eligible for this program:

 
-
Preferred Equipment Group (P.E.G.)/Option package discounts

 
-
Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans

 
-
Vehicles delivered from dealer inventory



 
A qualified daily rental fleet customer must have a General Motors Fleet Account
Number (GM FAN) to be eligible for any GM fleet incentive.



3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

    Program Start Date:
Opening of 2013 model year ordering system

    Program End Date:
When Dealers are notified that 2013 model year fleet orders are no
longer being accepted by General Motors
 



 
In Service Period:

 
The In Service date is the Expiration in Transit date on the invoice plus five
(5) days.  Refer to Tier Program Parameters (Attachment 1C) and Flat Rate
Program Parameters (Attachment 1D) for minimum and maximum in-service periods
applicable to individual programs.   All units to be purchased by General Motors
under this program must be returned and accepted by July 31, 2015.  Non-returned
vehicles must remain in service a minimum of six (6) months (180 days) from
in-service date.  GM reserves the right to audit the daily rental customer to
ensure compliance with the minimum six (6) month in-service requirement.  Frame,
fire, stolen, embezzled and/or water damaged vehicles which are ineligible for
purchase have no minimum in-service period.  Documentation on these vehicles
must be retained on file for audit purposes.



 
IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.




 
All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United States
(U.S.) and the daily rental customers and dealers shall comply with such laws
and regulations.



4.
ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:

 
Eligible Models:

 
All new and unused 2013 GM models with the required minimum factory installed
equipment levels specified in the Attachment 1A - Minimum Equipment Guidelines
“MEG”, and processing options ordered for qualified daily rental customers for
use as daily rental vehicles and delivered by GM dealers are eligible for this
program.



 
Required Options for Order and Delivery:

 
All orders must contain the fleet processing option VN9 and the rental customer
code to be enrolled in the Tier Program.  Flat Rate programs will require an
additional processing option.  Refer to the Flat Rate Program Guidelines, Rates
and Parameters (Attachment 1D) found in the rental customer’s contract for
additional processing options.  Vehicles must be ordered with minimum option
requirements specified in the Minimum Equipment Guidelines (Attachment 1A -
“MEG”). Processing Option VN9 will provide a net invoice - less holdback.  Units
ordered with option VN9 receive order date price protection (PRP).



 
Dealers are responsible for including the proper processing option on all
orders.  Should errors occur in the ordering of vehicles, resulting in
diversions or reinvoicing, the dealer may be charged an administrative fee by
GM.



 
All Orders must include the following:

a.  
Valid GM FAN (Fleet Account Number)

b.  
Option Codes: VN9 and rental customer code

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
c.  
Order Type:  FDR

d.  
Delivery Type: 020 – Daily Rental

 
 
Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production.   This is the ordering dealer's responsibility.



 
Units delivered to the rental customer’s drop ship sites must have the assigned
rental customer code on the window label and delivery receipts must be checked
to verify proper ownership of the vehicle.  GM Customer Support should be
contacted immediately regarding units delivered to the wrong drop ship site to
determine the appropriate course of action.  Units that were incorrectly
delivered must not be placed into rental service.  GM reserves the right to deny
incentives on units in rental service that have been incorrectly delivered and
accepted, or titled.



 5.
COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS:

 
Vehicles enrolled in the 2013 Model Daily Rental Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer
Rent A Car program.

 

FLEET CUSTOMERS (GM FAN HOLDERS)  YES/NO     GENERAL   GM MOBILITY 
 (MOB/MOC/R8L)  N SALESPERSON / SALES MGR. INCENTIVES   N CASH DIRECT
MAILS/PRIVATE OFFERS/GENERAL    COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS 
 N GM BUSINESS CARD   (UDB)  N CONSUMER CASH   N DEALER CASH    N BONUS CASH   N
OPTION PACKAGE DISCOUNTS   N     PRICING   PRICE PROTECTION/BONA FIDE SOLD
ORDER   (PPT W/VX7)  N PRICE PROTECTION/ORDER DATE   (PRP)  Y     ORDER/DELIVERY
  FLEET ORDERING & ASSISTANCE   (VQ1/VQ2/VQ3)  N INTRANSIT INTEREST CREDIT 
 (C4C)  Y     RENTAL   REPURCHASE   (VN9)  X FLAT-RATE REPURCHASE   (YT1 THROUGH
YT9)  Y RISK   (VX7)  N GM DEALER RENT-A-CAR   (FKR/FKL)  N     GOVERNMENT  
PSA/PURA/BID ASSISTANCE/CE   (R6D/PBP/PBS)  N     FLEET/COMMERCIAL   NATIONAL
FLEET PURCHASE PROGRAM   (FVX/FPP)  N RETAIL ALTERNATIVE 
 (CNC/CNE/CSE/CSR/CWE)  N SMALL FLEET APR ALTERNATIVE   (XMC)  N GM'S BUSINESS
CUSTOMERS CHOICE   N TRUCK STOCKING   (TSI)  N MOTOR HOME INCENTIVE   (R7Y)  N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE   (R6H)  N RECREATIONAL VEHICLE
INCENTIVE   (R6J)  N DEMO - LIGHT DUTY DEALER   (DEM/DEE)  N DEMO - LIGHT DUTY
SVM   (DES)  N SIERRA FLEET PEG   (R7F/FLS)  N FLEET PREFERRED EQUIPMENT GROUPS 
 N COMPETITIVE ASSISTANCE PROGRAMS   (CAP)  N

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 6.
METHOD OF PAYMENT:

 
 
Purchase payments will be issued within twenty-five (25) business days of
General Motors acceptance as indicated on the General Motors Vehicle Condition
Report and Acceptance Receipt Form AD006.  For payment purposes, Monday through
Friday are considered business days except for GM recognized holidays and days
GM is closed. General Motors does not staff or process payment during the
Christmas holiday or any period of time General Motors is closed. Payment
processing will not resume until General Motors officially returns to work.



 
Purchase payment is made in the form of a check to the title holder or financial
institution upon receipt and clearance of proper paperwork at an approved GM
turn-in site.  Purchase payment will be delivered via the address shown on the
title, or address information received in the form of a RAVE record, unless
prior arrangements are made.



 
The Payment Modification System (PMS) provides an effective method to redirect
purchase checks to lending institutions as co-payee with the titled owner.



 
If a lender and a daily rental customer desire co-payee/redirection, please
direct requests for additional information in writing to:

 
ACS
Scott Hanson

2900 S. Diablo Way
Ph# 602-797-5073

Suite 161
Fax 602-797-6551

Tempe, Az.  85282
gmincentives@acs-inc.com



7.
POLICY FOR CORRECTING VEHICLE IN-SERVICE DATES AND PROGRAM STATUS:

 
It is the responsibility of the rental customer to identify the in service date
and program status of all their vehicles and make any necessary corrections
following the process discussed below. General Motors will make every effort to
accommodate requests to rectify errors prior to the unit being grounded in RIMS.
Changes will not be considered after the vehicle has a valid grounding record.



 
In-Service Date Corrections:

 
The GM In-Service date is always the Expiration in Transit as shown on the
invoice plus five (5) days.  If vehicles are delivered more that 10 days past
the GM in-service date, they qualify for an in-service date adjustment. Submit
the vin(s) in question with a copy of the signed delivery receipt to GM Rental
Sales.  The GM systems will be changed to show the delivery date as the new
in-service date.  All requests must be completed at least 15 days prior to
submitting a grounding record to RIMS.



 
Changes in Program Status:

 
Units can be moved from the tiered program to a flat rate program or vice versa
if a request is submitted to GM Rental Sales before the unit is grounded in RIMS
or before December 31, 2013, whichever comes first.  Units may be moved upon
verification and approval by General Motors.  Vehicles will be invoice adjusted
in BARS to reflect a change in program enrollment.  BARS will electronically
transmit an updated Enrollment Record to RIMS within three (3) business days
acknowledging the change throughout all GM systems.

 
 

 
Request for program change on 2013 model year vehicles must be made prior to
December 31, 2013 and 15 business days prior to a valid grounding record in
RIMS.



 
No change will be considered on in-service vehicles outside of this policy.



8.
GENERAL PROGRAM GUIDELINES:

A.  
General Motors defines a rental vehicle as:

a.  
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
incentives."



b.  
If a vehicle enrolled in the Daily Rental Purchase Program is found to be
on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for incentives.  General Motors may
audit the rental customer to ensure compliance with this guideline.



 
B.
All eligible units must be delivered to the rental customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.



 
C.
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back.  Failure to comply with these
guidelines may result in the dealer being disqualified for future participation
in fleet programs and terminations of dealer sales and service agreement(s).

 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 
D.
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental customer’s
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee when disposing of a vehicle.  Rental customers that use
third party build specifications to promote the sale of their unit should be
especially careful to ensure the accuracy of that data.



 
E.
General Motors reserves the right to cancel, amend, revise, or revoke any
program at any time based on its sole business judgments.  Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rest solely with General Motors.





 
ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.

 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Attachment 1A
 
 
[gmlogo.jpg]

 
GM VN9 Rental Program
 
 
2013MY Minimum Equipment Guidelines
(VN9 MEG)
 
 
 
6/25/2012
 
 
 
 
NOTE:  THIS IS ATTACHMENT 1D And/Or ATTACHMENT 3B
(Min. Equip. Guidelines Referenced in Both Programs)





 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
[gmlogo.jpg]

 
 
2013 MY Repurchase Rental Minimum Equipment (VN9) Change Log
 
 

Date Brand Veh/Tab Model Change Comments           4/20/2012  Chev Camaro Coupe
All 20 inch Wheel RPO code change to RUY  4/20/2012 Chev Camaro Coupe All  Add 7
inch Color Touch Nav - UHQ           5/3/2012  Chev Malibu 2SA Eco Add model at
10% 5/3/2012 Chev Malibu 2LT  Reduce from 30% to 20%           5/29/2012 Chev
Sonic All Remove VKD Front license Plate Bracket as standard equipment 
5/29/2012 Chev Malibu 1FL Remove Onstar UE1 as standard equipment and add to
additional options           6/21/2012 Chev Malibu 1FL Add B34 and B35 Front and
Rear floor mats           6/25/2012 Chev Malibu 2SA Eco Remove model 6/25/2012
Chev Malibu 2LT Increase from 20% to 30%           8/15/2012 Chev Traverse 1LT
Remove UE0 Onstar Delete and U2J XM Delete           8/21/2012 Chev Traverse 2LT
and LTZ RPO code change from PCN to U42           8/24/2012 Chev. and GMC
Express and Savana All Removed Sliding Door - YA2 from required additional
options          

 
 
 
 

--------------------------------------------------------------------------------

 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 


Cadillac ATS Sedan
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
6AB69 RWD only
6AB69/6AM69 (RWD/AWD)
Equipment Group
     
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1SC LUXURY
1SP (RWD) /1SQ (AWD) LUXURY
Engine
 
2.5L 4 cyl
Engine 3.6L V6
Transmission
 
Auto
Auto
Air Conditioning
   
order guide for std eqpmnt
Air Conditioning, Rear
   
-------------------------------
Steering
     
Brakes
 
Brembo
Brembo
Windows
     
Door Locks
 
does not have CUE
has CUE
Cruise Control
     
Tilt Wheel
     
Seats
     
Rear Defogger
     
Radio
     
Wheels
     
Floor Mats
     
Seat Trim/Style
     
Air Bags
     
Other
                             
Other
     
Other
     
Other
             
Required Additional Options
         
CF5 Sunroof
Y65 Driver Awareness Package
     
CF5 Sunroof
   
-------------------------------
Y26 CUE w/ NAV
       
Exterior Colors
         
GAN - Radiant Silver
GAN - Radiant Silver
   
GBA - Black Raven
GBA - Black Raven
   
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat

 


A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
   
GLH - Thunder Gray ChromaFlair
GLH - Thunder Gray ChromaFlair
   
GMV - Summer Gold NEW
GMV - Summer Gold NEW
   
GTR - Glacier Blue NEW
GTR - Glacier Blue NEW
   
GWT - Silver Coast NEW
GWT - Silver Coast NEW
   
GTR  - Opulent Blue
GTR  - Opulent Blue
   
GLK - Black Diamond
GLK - Black Diamond
Interior Colors
     
Leatherette
 
H2G - Jet Black/Jet Black accents
H2G - Jet Black/Jet Black accents
Leatherette
 
H2H - Caramel Tan /Jet Black accents
H2H - Caramel Tan /Jet Black accents
Leather Seating Surface
 
H2E - Morello Red/Jet Black accents
H2E - Morello Red/Jet Black accents
Leather Seating Surface
 
H2N -  Caramel Tan /Jet Black accents
H2N -  Caramel Tan /Jet Black accents
Leather Seating Surface
 
H2F - Light Platinum/Brownstone accents
H2F - Light Platinum/Brownstone accents
Leather Seating Surface
 
HOY - Jet Black/Jet Black accents
HOY - Jet Black/Jet Black accents
Leather Seating Surface
 
H2P - Light Platinum/Black accents
H2P - Light Platinum/Black accents





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

Cadillac CTS Sedan
       
2013MY Repurchase Rental Minimum Equipment (VN9)
   
Model
 
4 Dr Sedan RWD/AWD
4 Dr Sedan RWD/AWD
4 Dr Sedan RWD/AWD
Model Code
 
6DM69/6DG69
 6DP69/6DH69
 6DP69/6DH69
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
LUXURY
PERFORMANCE
PREMIUM
Engine
 
Engine 3.0L V6 - LFW
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
Transmission, MX0/MX7
Transmission, MX0/MX7
Transmission, MX0/MX7
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
-------------------------------
-------------------------------
-------------------------------
Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD
Radio AM/FM/CD  w/ Surround
Radio AM/FM Surround with Nav
Wheels
 
Wheels, 17" aluminum
Wheels, 18"
Wheels, 18"
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
Air Bags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
   
Sport Susp, HIDs, Foglamps
Sport Susp, HIDs, Foglamps
   
-------------------------------
-------------------------------
Htd/Vent Seats, etc see Y41
   
Seating Package - Y44
Seating Package - Y44
Seating Package - Y44
   
-------------------------------
-------------------------------
 
Other
 
XM
XM
XM



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
OnStar
OnStar
OnStar
Other
 
Tire Inflation Kit Only - No Spare Available/PYZ Spare Tire
Tire Inflation Kit Only - No Spare Available/PYZ Spare Tire
Tire Inflation Kit Only - No Spare Available/PYZ Spare Tire
         
Required Additional Options
           
Compact Spare
Compact Spare
Compact Spare
   
-------------------------------
       
-------------------------------
-------------------------------
-------------------------------
         
Exterior Colors
       
GAN - Radiant Silver
 
GAN - Radiant Silver
GAN - Radiant Silver
GAN - Radiant Silver
GBA - Black Raven
 
GBA - Black Raven
GBA - Black Raven
GBA - Black Raven
GBE - Crystal Red Tintcoat
*
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBN - White Diamond Tricoat
*
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GLH - Thunder Gray ChromaFlair
*
GLH - Thunder Gray ChromaFlair
GLH - Thunder Gray ChromaFlair
GLH - Thunder Gray ChromaFlair
GMV - Summer Gold NEW
 
GMV - Summer Gold NEW
GMV - Summer Gold NEW
GMV - Summer Gold NEW
GTR - Glacier Blue NEW
 
GTR - Glacier Blue NEW
GTR - Glacier Blue NEW
GTR - Glacier Blue NEW
GWT - Silver Coast NEW
 
GWT - Silver Coast NEW
GWT - Silver Coast NEW
GWT - Silver Coast NEW
GTR  - Opulent Blue
 
GTR  - Opulent Blue
GTR  - Opulent Blue
GTR  - Opulent Blue
GLK - Black Diamond
 
GLK - Black Diamond
GLK - Black Diamond
GLK - Black Diamond
Interior Colors
       
AFC - Ebony/Ebony
 
AFC - Ebony/Ebony
AFC - Ebony/Ebony
AFC - Ebony/Ebony
AFD - Light Titanium/Ebony
 
AFD - Light Titanium/Ebony
AFD - Light Titanium/Ebony
AFD - Light Titanium/Ebony
AFE - Cocoa/Cashmere
 
AFE - Cocoa/Cashmere
AFE - Cocoa/Cashmere
AFE - Cocoa/Cashmere





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Cadillac CTS Coupe
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
6DP47/6DH47
6DP47/6DH47
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1SF PREFORMANCE
1SH Premium
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
Transmission, MX0/MX7
Transmission, MX0/MX7
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
-------------------------------
-------------------------------
Steering
 
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD Surround
Radio AM/FM Surround w/ NAV
Wheels
 
Wheels, 18"
Wheels, 18"
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
Air Bags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
   
See Y40, Y41
   
-------------------------------
-------------------------------
   
Seating Package - Y44
Seating Package - Y44
   
-------------------------------
-------------------------------
Other
 
XM
XM
Other
 
OnStar
OnStar
Other
 
Tire Inflation Kit Only - No Spare Available
Tire Inflation Kit Only - No Spare Available
       
Required Additional Options
                         
-------------------------------
-------------------------------
       
Exterior Colors
         
GAN - Radiant Silver
GAN - Radiant Silver
   
GBA - Black Raven
GBA - Black Raven
   
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
   
GLH - Thunder Gray ChromaFlair
GLH - Thunder Gray ChromaFlair
   
GMV - Summer Gold NEW
GMV - Summer Gold NEW
   
GTR - Glacier Blue NEW
GTR - Glacier Blue NEW
   
GWT - Silver Coast NEW
GWT - Silver Coast NEW
   
GTR  - Opulent Blue
GTR  - Opulent Blue
   
GLK - Black Diamond
GLK - Black Diamond
       
Interior Colors
         
AFC - Ebony/Ebony
AFC - Ebony/Ebony
   
AFD - Light Titanium/Ebony
AFD - Light Titanium/Ebony
   
AFE - Cocoa/Cashmere
AFE - Cocoa/Cashmere



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Cadillac CTS Wagon
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
6DP35/6DH35
6DP35/6DH35
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1SD Luxury
1SH PREMIUM
Engine
 
Engine 3.0L V6 - LFW
Engine 3.6L V6 - LFX
Transmission
 
Transmission, MX0/MX7
Transmission, MX0/MX7
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
-------------------------------
-------------------------------
Steering
 
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD
Radio AM/FM/CD w/ Surround & Nav
Wheels
 
Wheels, 17"
Wheels, 18"
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket
 Seat, Leather Bucket
Air Bags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
 
Rear Camera and other content - see Y40
Luxury Level One Pkg - Y40
   
-------------------------------
Luxury Level Two Pkg Y41
   
Seating Package - Y44
Seating Package - Y44
   
-------------------------------
-------------------------------
Other
 
XM
XM
Other
 
OnStar
OnStar
Other
 
Tire Inflation Kit Only - No Spare Available/PYZ Spare Tire
Tire Inflation Kit - No Spare - SGC/PYZ Spare Tire
       
Required Additional Options
         
Compact Spare
Compact Spare
           
-------------------------------
-------------------------------
       
Exterior Colors
         
GAN - Radiant Silver
GAN - Radiant Silver



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
GBA - Black Raven
GBA - Black Raven
   
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
   
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
   
GLH - Thunder Gray ChromaFlair
GLH - Thunder Gray ChromaFlair
   
GMV - Summer Gold NEW
GMV - Summer Gold NEW
   
GTR - Glacier Blue NEW
GTR - Glacier Blue NEW
   
GWT - Silver Coast NEW
GWT - Silver Coast NEW
   
GTR  - Opulent Blue
GTR  - Opulent Blue
   
GLK - Black Diamond
GLK - Black Diamond
       
Interior Colors
         
AFC - Ebony/Ebony
AFC - Ebony/Ebony
   
AFD - Light Titanium/Ebony
AFD - Light Titanium/Ebony
   
AFE - Cocoa/Cashmere
AFE - Cocoa/Cashmere





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Cadillac XTS
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
6GD69
6GX69
Equipment Group
 
FWD
AWD
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1SB LUXURY
1SB LUXURY
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
6-Speed Transmission, 6T70 FWD - M7W
6-Speed Transmission, 6T70 AWD - M7U
Air Conditioning
 
Air Cond. Auto Dual Zone - CJ2
Air Cond. Auto Dual Zone - CJ2
Air Conditioning, Rear
 
-------------------------------
-------------------------------
Airbags
 
Dual-stage frontal, side impact, knee and head curtain side impact for driver
and front passenger, head curtain and seat side impact for outboard rear
passengers - AYF
Dual-stage frontal, side impact, knee and head curtain side impact for driver
and front passenger, head curtain and seat side impact for outboard rear
passengers - AYF
Steering
 
Power Steering with variable effort - NXC
Power Steering with variable effort - NXC
Brakes
 
Brembo disc brakes with antilock, 4 wheel
Brembo disc brakes with antilock, 4 wheel
Windows
 
Power Windows, all 4 with Express-Up/Down, includes rear passenger lockout
Power Windows, all 4 with Express-Up/Down, includes rear passenger lockout
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control - K34
Cruise Control - K34
Tilt Wheel
 
Heated, Power rake and telescopic Steering Wheel, leather-wrapped with wood
accents, includes tap up/tap down controls
Heated, Power rake and telescopic Steering Wheel, leather-wrapped with wood
accents, includes tap up/tap down controls
Seats
 
Seat, 4-Way Power Driver and Passenger w memory
Seat, 4-Way Power Driver and Passenger w memory
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Cadillac User Experience including  8 speaker Bose audio system with
AM/FM/HD/CD/XM/MP3
Cadillac User Experience including  8 speaker Bose audio system with
AM/FM/HD/CD/XM/MP3
Wheels
 
Wheels, 19" aluminum
Wheels, 19" aluminum
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather seating surfaces
 Seat, Leather seating surfaces
Other
 
StabiliTrak
StabiliTrak
Other
 
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Other
 
Heated/Ventilated Front Seats - KA1
Heated/Ventilated Front Seats - KA1



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
Heated Rear Seats - KU3
Heated Rear Seats - KU3
Other
 
Bluetooth
Bluetooth
Other
 
OnStar
OnStar
Other
 
Front/Rear Park Assist
Front/Rear Park Assist
Other
 
Rear Vision Camera
Rear Vision Camera
Required Additional Options
         
Navigation - IO6
Navigation - IO6
       
Exterior Colors
         
GAN - Radiant Silver Metallic
GAN - Radiant Silver Metallic
   
GBA - Black Raven
GBA - Black Raven
   
GLJ - Graphite Metallic - NEW
GLJ - Graphite Metallic - NEW
   
GWT - Silver Coast Metallic - NEW
GWT - Silver Coast Metallic - NEW
       
Interior Colors
         
AFC - Jet Black
AFC - Jet Black
   
AFD - Shale w/ Cocoa Accents
AFD - Shale w/ Cocoa Accents





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Cadillac SRX
       
2013MY Repurchase Rental Minimum Equipment (VN9)
   
Spec
 
Spec A
Spec B
Spec C
Model Code
 
6NG26
6NG26
6NL26
Equipment Group
 
FWD
FWD
AWD
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
1SB LUXURY
1SD PERFORMANCE
1SB LUXURY
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
6-Speed Transmission, MH2
6-Speed Transmission, MH2
6-Speed Transmission, MH4
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
-------------------------------
-------------------------------
-------------------------------
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Steering
 
Power Steering
speed sensing variable effort
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD/XM/MP3 - UYE
navigation (UY4)
Radio AM/FM/CD/XM/MP3 - UYE
Wheels
 
Wheels, 18" aluminum - QF8
Wheels, 20" aluminum
Wheels, 18" aluminum - QF8
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Other
 
Lift Gate - Rear Power
Lift Gate - Rear Power
Lift Gate - Rear Power
Other
 
Sunroof - C3U
Sunroof - C3U
Sunroof - C3U



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
Heated Seats - KA1
Heated Seats - KA1
Heated Seats - KA1
Other
 
XM Radio
XM Radio
XM Radio
Other
 
Bluetooth
Bluetooth
Bluetooth
   
Side Blind Zone Alert
HID Headlamps
Side Blind Zone Alert
   
Rear cross traffic alert
Adaptive forward lighting
Rear cross traffic alert
     
headlamp washer
       
foglamps
                     
Other
 
OnStar
OnStar
OnStar
Required Additional Options
               
Audio Sys w/ Navigation - Incl Rear Camera (UY4)
         
Exterior Colors
           
GAN - Radiant Silver
GAN - Radiant Silver
GAN - Radiant Silver
   
GAR - Black Ice
GAR - Black Ice
GAR - Black Ice
   
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
   
GBR - Platinum Ice Tricoat
GBR - Platinum Ice Tricoat
GBR - Platinum Ice Tricoat
   
GTT - Silver Coast Metallic - NEW
GTT - Silver Coast Metallic - NEW
GTT - Silver Coast Metallic - NEW
         
Interior Colors
           
AFA/AFC - Ebony/Titanium
AFA/AFC - Ebony/Titanium
AFA/AFC - Ebony/Titanium
   
AFB/AFD - Titanium/Ebony
AFB/AFD - Titanium/Ebony
AFB/AFD - Titanium/Ebony
   
AFE - Shale/Ebony
AFE - Shale/Ebony
AFE - Shale/Ebony





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Cadillac Escalade
   
2013MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Model Code
 
6C10706
Volume % of Total
 
“***”
Standard Equipment
 
1SB LUXURY
Engine
 
Engine Vortec 6200 V8 - L92
Transmission
 
Transmission, Automatic
Air Conditioning
 
Air Conditioning, Auto Tri-Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Seats
 
Seat, 14 Way Power Driver/Pass
Rear Defogger
 
Rear Defogger
Radio
 
Navigation - U3R
Wheels
 
Wheels, 22" aluminum - P56
Floor Mats
 
Floor mats
Seat Trim/Style
 
 Seat, Leather Bucket - AN3
Air Bags
 
Dual Front & Side
Other
 
StabiliTrak
Other
 
Mirrors, Pwr OSRV
Other
 
Rear Park Assist
Other
 
Power Adj Pedals
Other
 
Assist Steps - BVU
Other
 
Remote Vehicle Starter
Other
 
Bluetooth Interface - UPF
   
3 Pass 3rd Row Seat - AS3
   
Sunroof - CF5
Other
 
XM
Other
 
OnStar
     
Required Additional Options
       
Rear Entertain. System - U42
     
Exterior Colors
       
41U - Black Raven
   
98U - White Diamond Tricoat
 
*
GHA - Mocha Steel Metallic
   
GAN - Radiant Silver Metallic - NEW



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
Crystal Red Tint Coat - NEW
 
*
             
Interior Colors
             
394 - Cashmere w/ Cocoa Accents





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Spark
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model Code
 
1CV48
1CV48
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1LT - 1SD
2LT - 1SF
Engine
 
ECOTEC 1.2L DOHC 4-cylinder MFI
ECOTEC 1.2L DOHC 4-cylinder MFI
Transmission
 
4 Spd Auto - MNG
4 Spd Auto - MNG
Brakes
 
4-wheel antilock, front disc/rear drum
4-wheel antilock, front disc/rear drum
Steering
 
Power Steering
Power Steering
Airbags
 
Dual Front & Side Air Bag - AYF
Dual Front & Side Air Bag - AYF
Air Conditioning
 
Single-zone Manual - C60
Single-zone Manual - C61
Radio
 
Chevrolet MyLink Touch
Chevrolet MyLink Touch
XM Radio
 
XM - U2K
XM - U2K
Bluetooth for phone
 
STD
STD
Cruise Control
 
STD
STD
Door Locks
 
Power Programmable
Power Programmable
Rear Defogger
 
STD
STD
Floor Mats
 
STD - front and rear
STD - front and rear
OnStar
 
OnStar - UE1
OnStar - UE1
Seats Adjuster
 
Driver and Pass. Manual
Driver and Pass. Manual
Seats Trim/Style
 
 front high-back bucket with adjustable head restraints
 front high-back bucket with adjustable head restraints - Leatherette
Seats Heated
 
NA
Included
Steering Column
 
Tilt Wheel
Tilt Wheel
Windows
 
Power
Power
Spoiler, rear
 
Spoiler, rear with integrated LED CHMSL
Spoiler, rear with integrated LED CHMSL
Wheels
 
15" (38.1 cm) 5-split spoke Silver-painted aluminum
Wheels, 15" (38.1 cm) machined-face aluminum with Gray-painted pockets
Stabilitrak
 
STD
STD
Open
 
-------------------------------
Fog Lamps
***See Order Guide For Complete Detail***
   
Roof Rails
Required Additional Options
             
Exterior Colors
         
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
   
GAZ - Summit White (not available for initial ordering)
GAZ - Summit White (not available for initial ordering)



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
GGE - Salsa
GGE - Salsa
   
GJT - Jalapeno
GJT - Jalapeno
   
GUC - Denim (not available for initial ordering)
GUC - Denim (not available for initial ordering)
 
*
GUD - Lemonade (late availability)
GUD - Lemonade (late availability)
   
GQL - Techno Pink
GQL - Techno Pink
Interior Colors
         
AFH - Green with Green Trim
AFG - Light Titanium with Silver Trim Leatherette
   
AFI - Silver with Blue Trim
AFL - Dark Pewter with Silver Trim Leatherette
   
AFJ - Yellow with Yellow Trim (late availability)
AAY - Dark Pewter with Green Trim Leatherette
   
AFK - Silver with Silver Trim
AFM - Red with Red Trim Leatherette





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Sonic
               
2013 MY Repurchase Rental Minimum Equipment (VN9)
           
Spec
 
Spec A
 
Spec B
 
Spec C
 
Spec D
Model Code
 
1JV69 - 4 Dr Sedan LT
 
1JW69 - 4 Dr Sedan LTZ
 
1JV48 - 5 Dr HATCHBACK LT
 
1JW48 - 5 Dr HATCHBACK LTZ
Volume % of Total
 
“***”
 
“***”
 
“***”
 
“***”
Standard Equipment
 
1SD
 
1SF
 
1SD
 
1SF
Engine
 
Engine 1.8L L4 - LUW
 
Engine 1.8L L4 - LUW
 
Engine 1.8L L4 - LUW
 
Engine 1.8L L4 - LUW
Transmission
 
Transmission, Automatic - MH9
 
Transmission, Automatic - MH8 with LUV
 
Transmission, Automatic - MH9
 
Transmission, Automatic - MH8 with LUV
Air Conditioning
 
Air Conditioning
 
Air Conditioning
 
Air Conditioning
 
Air Conditioning
Steering
 
Power Steering
 
Power Steering
 
Power Steering
 
Power Steering
Brakes
 
Power ABS Brakes
 
Power ABS Brakes
 
Power ABS Brakes
 
Power ABS Brakes
Windows
 
Power Windows - AXG
 
Power Windows - AXG
 
Power Windows - AXG
 
Power Windows - AXG
Door Locks
 
Power Locks - AU3
 
Power Locks - AU3
 
Power Locks - AU3
 
Power Locks - AU3
Cruise Control
 
Cruise Control - K34
 
Cruise Control - K34
 
Cruise Control - K34
 
Cruise Control - K34
Tilt Wheel
 
Tilt/Telescoping Steering Wheel
 
Tilt/Telescoping Steering Wheel
 
Tilt/Telescoping Steering Wheel
 
Tilt/Telescoping Steering Wheel
Seats
 
Manual
 
Manual
 
Manual
 
Manual
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Radio
 
Radio AM/FM/XM/CD - UH7
 
Radio MYLINK AM/FM/CD/XM/USB - UF7
 
Radio AM/FM/XM/CD - UH7
 
Radio MYLINK AM/FM/CD/XM/USB - UF7
Other
 
Wheels, 15" painted alloy
 
Wheels, 17" painted alloy
 
Wheels, 15" painted alloy
 
Wheels, 17" painted alloy
Other
 
 Seat, Cloth Bucket
 
 Seat, Heated Leatherette Bucket
 
 Seat, Cloth Bucket
 
 Seat, Heated Leatherette Bucket



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
OnStar - UE1
 
OnStar - UE1
 
OnStar - UE1
 
OnStar - UE1
Other
 
Remote Keyless Entry
 
Remote Keyless Entry
 
Remote Keyless Entry
 
Remote Keyless Entry
Other
 
XM U2K
 
XM U2K
 
XM U2K
 
XM U2K
Other
 
Floor Mats - B37
 
Floor Mats - B37
 
Floor Mats - B37
 
Floor Mats - B37
Other
 
Bluetooth for Phone; Bluetooth audio streaming
 
Bluetooth for Phone; Bluetooth audio streaming
 
Bluetooth for Phone; Bluetooth audio streaming
 
Bluetooth for Phone; Bluetooth audio streaming
Other
 
Steering Wheel Controls
 
Steering Wheel Controls
 
Steering Wheel Controls
 
Steering Wheel Controls
Other
 
Remote Start - BTV
 
Remote Start - BTV
 
Remote Start - BTV
 
Rear Spoiler
Other
 
USB
 
Leather Steering Wheel
 
USB
 
Leather Steering Wheel
Other
             
Remote Start - BTV
                 
Required Additional Options
                       
LUV 1.4L turbocharged engine
     
LUV 1.4L turbocharged engine
                                                     
Exterior Colors
               
 GAN
 
Silver Ice Metallic
 
Silver Ice Metallic
 
Silver Ice Metallic
 
Silver Ice Metallic
 GAZ
 
Summit White
 
Summit White
 
Summit White
 
Summit White
 GCN
 
Victory Red
 
Victory Red
 
Victory Red
 
Victory Red
 GBV
 
Cyber Gray metallic
 
Cyber Gray metallic
 
Cyber Gray metallic
 
Cyber Gray metallic
 GTS
 
Blue Topaz metallic
 
Blue Topaz metallic
 
Blue Topaz metallic
 
Blue Topaz metallic
 GAR
 
Black Granite (Extra Cost)
 
Black Granite (Extra Cost)
 
Black Granite (Extra Cost)
 
Black Granite (Extra Cost)
 GBE
 
Crystal Red Metallic Tintcoat2 (Extra Cost)
 
Crystal Red Metallic Tintcoat2 (Extra Cost)
 
Crystal Red Metallic Tintcoat2 (Extra Cost)
 
Crystal Red Metallic Tintcoat2 (Extra Cost)



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
 GCR
 
Inferno Orange Metallic (Extra Cost)
 
Inferno Orange Metallic (Extra Cost)
 
Inferno Orange Metallic (Extra Cost)
 
Inferno Orange Metallic (Extra Cost)
Interior Colors
                   
ABY Jet Black w/ DarK TITANIUM Cloth
 
 ACI Jet Black w/ DarK TITANIUM Heated Leatherette
 
ABY Jet Black w/ DarK TITANIUM Cloth
 
 ACI Jet Black w/ DarK TITANIUM Heated Leatherette
   
ACC DarK TITANIUM with Very Dark Pewter Cloth
 
 ADN - Brick Heated Leatherette
 
ACC DarK TITANIUM with Very Dark Pewter Cloth
 
 ADN - Brick Heated Leatherette
       
 ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette
     
 ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Cruze
         
2013MY Repurchase Rental Minimum Equipment (VN9)
     
Spec
 
Spec A
 
Spec B
Spec C
Model Code
 
1PX69 - 4 Dr Sedan
 
1PZ69 - 4 Dr Sedan
1PW69 - 4 Dr Sedan
Volume % of Total
 
“***”
 
“***”
“***”
Standard Equipment
 
1FL
 
1SH
LTZ (1SJ)
Engine
 
ECOTEC Turbo 1.4L - LUV
 
ECOTEC Turbo 1.4L - LUV
ECOTEC Turbo 1.4L - LUV
Transmission
 
6-Spd Automatic - MH8
 
Transmission,  6-Spd. Auto - MH8
Transmission,  6-Spd. Auto - MH8
Air Conditioning
 
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning, Rear
 
-------------------------------
 
-------------------------------
-------------------------------
Airbags
 
Front, Front and Rear Side Impact and Roof Rail - AYF
 
Front, Front and Rear Side Impact and Roof Rail - AYF
Front, Front and Rear Side Impact and Roof Rail - AYF
Airbags
 
Front Knee
 
Front Knee
Front Knee
Steering
 
Power Steering
 
Power Steering
Power Steering
Brakes
 
Power Brakes
 
Power Brakes w/ ABS
Power Brakes
Windows
 
Power Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Manual
 
Power
Power
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD/MP3 - UYE
 
Radio Color Touch AM/FM/CD/MP3 - UFU
Radio Color Touch AM/FM/CD/MP3 - UFU
Wheels
 
Wheels, 16" Alloy - WR6
 
Wheels, 17" 5 Spoke Alloy - RBU
Wheels, 18" Alloy - PZV
Floor Mats
 
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket
 
 Seat, Heated Leather Bucket - KA1
 Seat, Heated Leather Bucket - KA1
Other
 
Compact Spare - RU5
 
Compact Spare - RU5
Compact Spare - RU5
Other
 
-------------------------------
 
XM
XM
Other
 
-------------------------------
 
OnStar
OnStar
           



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Required Additional Options
                 
CF5 Sunroof
CF5 Sunroof
       
PDZ Appearance Pkg.
PDZ Appearance Pkg.
           
Exterior Colors
             
GAN - Silver Ice Metallic
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
   
GBV - Cyber Gray Metallic
 
GBV - Cyber Gray Metallic
GBV - Cyber Gray Metallic
   
GAR - Black Granite Metallic
 
GAR - Black Granite Metallic
GAR - Black Granite Metallic
   
GBE - Crystal Red Tintcoat
 
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
   
GAZ - Summit White
 
GAZ - Summit White
GAZ - Summit White
 
*
GWT - Champagne Silver Metallic
 
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
   
GWY - Atlantis Blue Metallic
 
GWY - Atlantis Blue Metallic
GWY - Atlantis Blue Metallic
   
GTS - Blue Topaz
 
GTS - Blue Topaz
GTS - Blue Topaz
   
GGT - Autumn Metallic
 
GGT - Autumn Metallic
GGT - Autumn Metallic
       
GCN - Victory Red
GCN - Victory Red
Interior Colors
             
AFF - Jet Black Cloth
 
ACB - Cocoa/Light Neutral Leather w/ PDZ
AAY - Coco/Light Neutral Leather
   
AFC - Jet Black/Medium Titanium Cloth
 
ACC - Jet Black Leather w/ PDZ
AAW - Jet Black Leather
   
AFG - Jet Black/Sport Red Cloth
     





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Malibu
         
2013MY Repurchase Rental Minimum Equipment (VN9)
     
Model
 
Spec A
Spec B
Spec C
Spec D
Model Code
 
1GB69
1GC69
1GC69
1GD69
Volume % of Total
 
“***”
“***”
“***”
“***”
Standard Equipment
 
1FL
1LT
2LT
1LZ
Engine
 
DOHC 4Cyl - LCV
DOHC 4Cyl - LCV
DOHC 4Cyl - LCV
DOHC 4Cyl - LCV
Automatic Transmission
 
STD - MH8
STD - MH8
STD - MH8
STD - MH8
Air Conditioning
 
STD
STD
STD
STD
Power Seat - Driver Side w Lumbar
 
Not Available
OPT - 8 Way
STD - 8 Way
STD - 8 Way
Heated Seat
 
N/A
N/A
Optional
STD
Cruise Control
 
STD
STD
STD
STD
Seat Trim
 
Premium Cloth
Premium Cloth/Leatherette
Premium Cloth/Leatherette
Leather
Radio w/CD
 
STD -UYE
STD -UFU
STD -UFU
STD -UFU
Rear Defogger
 
STD
STD
STD
STD
Body Side Moldings
 
OPT (Free Flow)
OPT (Packaged, PCN)
Opt (Packaged, PCU)
Not Available
Wheels
 
R1H - 16" Aluminum
R1H - 16" Aluminum
Q48- 18" Aluminum
PZJ - 18"  Aluminum
Keyless Entry
 
STD
STD
STD
STD
Remote Start
 
N/A
Optional
STD
STD
Power Door Lock
 
STD
STD
STD
STD
Power windows
 
STD
STD
STD
STD
Airbags
 
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
OPT
Floor Mats - B34
Floor Mats - B34
Floor Mats - B34
Other
 
ABS
ABS
ABS
ABS
Other
 
Stabiltrak
Stabilitrak
Stabilitrak
Stabilitrak
Other
   
XM
XM
XM
Other
 
OnStar (May Change to Optional Due to Weight)
OnStar
OnStar
OnStar
110 Outlet
 
Opt
Not Available
Opt (Packaged, PCU)
Opt
               
Tire Repair Kit - WTR
Tire Repair Kit - WTR
Spare Tire - P77
Spare Tire - P77
Required Additional Options
             
UE1 - Onstar
         
B83 - Body Side Moldings
Power Convenience Package (PCN)
Electronics/ Entertainment Pkg. (PCU)
Electronics/ Entertainment Pkg. (PCU)
 
Front and Rear Floor Mats -  B34 and B35
 
Cargo Net
     
17" Wheel - R1U
Auto Dimming ISRV Mirror
     
Cargo Net
Back-up Camera
     
Auto Dimming ISRV Mirror
Universal Garage Opener
     
Seat, Driver: 8-way pwr seat
Pioneer Nine speaker System UQA
     
Power Driver Lumbar Control
High output amplifier (Incl in UQA)
     
Back-up Camera
110 Outlet ( Not available on Eco for whole 13 MY)
     
Universal Garage Opener
Body Side Molding
     
Remote Start
       
Body Side Molding
   



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Exterior Colors
             
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
   
GBM - White Diamond Tricoat
GBM - White Diamond Tricoat
GBM - White Diamond Tricoat
GBM - White Diamond Tricoat
   
GAR - Black Granite Metallic
GAR - Black Granite Metallic
GAR - Black Granite Metallic
GAR - Black Granite Metallic
 
*
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
*
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
*
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
   
GWY - Atlantis Blue Metallic
GWY - Atlantis Blue Metallic
GWY - Atlantis Blue Metallic
GWY - Atlantis Blue Metallic
   
GTS - Blue Topaz Metallic
GTS - Blue Topaz Metallic
GTS - Blue Topaz Metallic
GTS - Blue Topaz Metallic
   
GGW - Taupe Gray Metallic
GGW - Taupe Gray Metallic
GGW - Taupe Gray Metallic
GGW - Taupe Gray Metallic
   
GBA - Black
GBA - Black
GBA - Black
GBA - Black
   
GWS - Silver Topaz Metallic
GWS - Silver Topaz Metallic
GWS - Silver Topaz Metallic
GWS - Silver Topaz Metallic
Interior Colors
         
Premium Cloth
 
AFB - Jet Black/Titanium
                 
Premium Cloth /Leatherette
   
AFE - Jet Balck
   
Premium Cloth /Leatherette
   
AFG - Jet Black/Titanium
   
Premium Cloth /Leatherette
   
AFI - Cocoa/Light Neutral
               
Leather Appointed
     
AFF - Jet Balck
AFK - Jet Balck
Leather Appointed
     
AFH - Jet Black/Titanium
AFM - Jet Black/Brownstone
Leather Appointed
     
AFJ - Cocoa/Light Neutral
AFL - Cocoa/Light Neutral



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Leather Appointed
         
Leather Appointed
         





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Impala
       
2013MY Repurchase Rental Minimum Equipment (VN9)
   
Model
 
Spec A
Spec B
Spec C
Model Code
 
1WF19
1WG19
1WU19
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
1FL
2FL
1LZ
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Air Conditioning
 
Air Cond. Manual Single Zone
Air Cond. Manual Dual Zone
Air Cond. Manual Dual Zone
Air Conditioning, Rear
 
-------------------------------
-------------------------------
-------------------------------
Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc
Pwr Brakes w/ 4Whl Disc
Pwr Brakes w/ 4Whl Disc & ABS
Electronic Stability Control
 
Stabilitrak - JL4
Stabilitrak - JL4
Stabilitrak - JL4
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Seat, 8 Way Power Driver & Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Radio
 
Radio AM/FM/CD - U1C
Radio AM/FM/CD - U1C
Radio AM/FM/CD/XM - US8
Wheels
 
Wheels, 16" Alum. - RRZ
Wheels, 17" aluminum - RS7
Wheels, 18" aluminum - RSX
Floor Mats
 
Optional
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket - AR9
 Seat, Cloth Bucket - AR9
 Seat, Leather Bucket - AR9
Other
 
-------------------------------
Grilles
Bluetooth Interface
Other
 
-------------------------------
-------------------------------
Spoiler
Other
 
Available
 
OnStar



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
Available
Leather Steering Wheel w/Audio
XM                                                                                           Note:  R6B
Credit For Units Going To Hawaii & Alaska Will Continue.
Other
 
Body Side Moldings - B86
Body Side Moldings - B86
Body Side Moldings - B86
         
Required Additional Options
           
PDC Onstar Bluetooth Pkg
Flip/Fold Rear Seats AM9
Sunroof - CF5
     
PDV Sunroof Pkg.
       
 
       
PDD Bluetooth-Onstar Pkg.
                 
XM  - U2K (Req. PDD OnStar)                              Note:  R6B Credit Not
Available For Units Going To Hawaii & Alaska.
           
Exterior Colors
           
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
   
41U - Black
41U - Black
41U - Black
   
50U - Summit White
50U - Summit White
50U - Summit White
   
51U - Gold Mist Metallic
51U - Gold Mist Metallic
51U - Gold Mist Metallic
   
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
 
*
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
                   
Interior Colors
           
70C/702 - Neutral
70C/702 - Neutral
70C/702 - Neutral
   
19C/192 - Ebony
19C/192 - Ebony
19C/192 - Ebony
   
83C/832 - Gray
83C/832 - Gray
83C/832 - Gray



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Camaro
       
2013MY Repurchase Rental Minimum Equipment (VN9)
   
Spec
 
Spec A
Spec B
Spec C
Model Code
 
1EF37
1EH37
1ET37
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
1LT
2LT
2SS
Engine
 
Engine 3.6L (V6) - LFX
Engine 3.6L (V6) - LFX
Engine 6.2L (V8) - LS3
Transmission
 
6 Spd Manual - MN6
6 Spd Manual - MN6
6 Spd Manual - MN6
Brakes
 
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
Steering
 
Power Steering
Power Steering
Power Steering
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Air Conditioning
 
Single-zone Manual - C67
Single-zone Manual - C67
Single-zone Manual - C67
Radio
 
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
XM Radio
 
XM - U2K
XM - U2K
XM - U2K
Bluetooth for phone
 
STD
STD
STD
Cruise Control
 
STD
STD
STD
Door Locks
 
Power Programmable
Power Programmable
Power Programmable
Rear Defogger
 
STD
STD
STD
Floor Mats
 
STD - front
STD - front
STD - front
OnStar
 
OnStar - UE1
OnStar - UE1
OnStar - UE1
Seats Adjuster
 
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Seats Trim/Style
 
 Seat, Sport Bucket (Cloth) - AE4
 Seat, Sport Bucket (Leather) - AE4
 Seat, Sport Bucket (Leather) - AE4
Seats Heated
 
NA
Included - KA1
Included - KA1
Steering Column
 
Manual rake and telescopic
Manual rake and telescopic
Manual rake and telescopic
Windows
 
Power
Power
Power
Spoiler, rear
 
Available Only w/WRS
Available Only w/WRS
STD
Wheels
 
Wheels, 18" Painted Aluminum - SGE
Wheels, 19" Painted Aluminum - RVB
Wheels, 20" Painted Aluminum - R42
Stabilitrak
 
STD
STD
STD
Open
 
-------------------------------
Heads Up Display - UVC
Heads Up Display - UVC
***See Order Guide For Complete Detail***
       
Required Additional Options
       



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
Transmission, Automatic - MX0
Transmission, Automatic - MX0
Transmission, Automatic - MX0
   
ZCZ - Spare Tire and Wheel
ZCZ - Spare Tire and Wheel
SGC - Spare Tire and Wheel Not Desired
   
-------------------------------
-------------------------------
Engine 6.2L (V8) - L99
   
Wheels, 20" Polished Aluminum - RUY
Wheels, 20" Polished Aluminum - RUY
Wheels, 20" Polished Aluminum - RUY
   
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
   
Sunroof - CF5
Sunroof - CF5
Sunroof - CF5
   
RS Exterior Pkg (WRS)
RS Exterior Pkg (WRS)
RS Exterior Pkg (WRS)
Exterior Colors
           
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
             
GBA - Black
GBA - Black
GBA - Black
   
GCN - Victory Red
GCN - Victory Red
GCN - Victory Red
   
GCO - Rally Yellow
GCO - Rally Yellow
GCO - Rally Yellow
 
*
GCR - Inferno Orange Metallic
GCR - Inferno Orange Metallic
GCR - Inferno Orange Metallic
         
Interior Colors
           
AFC/AFF/AFM - Back
AFC/AFF/AFM - Back
AFC/AFF/AFM - Back
   
AFD/AFG/AFN - Gray
AFD/AFG/AFN - Gray
AFD/AFG/AFN - Gray





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Camaro Convertible
       
2013 MY Repurchase Rental Minimum Equipment (VN9)
   
Spec
 
Spec A
Spec B
Spec C
Equipment Group
 
1EF67
1EH67
1ET67
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
1LT
2LT
2SS
Engine
 
Engine 3.6L (V6) - LFX
Engine 3.6L (V6) - LFX
Engine 6.2L (V8) - LS3
Transmission
 
6 Spd Manual - MN6
6 Spd Manual - MN6
6 Spd Manual - MN6
Brakes
 
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
Steering
 
Power Steering
Power Steering
Power Steering
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Air Conditioning
 
Single-zone Manual - C67
Single-zone Manual - C67
Single-zone Manual - C67
Radio
 
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
XM Radio
 
XM - U2K
XM - U2K
XM - U2K
Bluetooth for phone
 
STD
STD
STD
Cruise Control
 
STD
STD
STD
Door Locks
 
Power Programmable
Power Programmable
Power Programmable
Rear Defogger
 
STD
STD
STD
Floor Mats
 
STD - front
STD - front
STD - front
OnStar
 
OnStar - UE1
OnStar - UE1
OnStar - UE1
Seats Adjuster
 
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Seats Trim/Style
 
 Seat, Sport Bucket (Cloth) - AE4
 Seat, Sport Bucket (Leather) - AE4
 Seat, Sport Bucket (Leather) - AE4
Seats Heated
 
NA
Included - KA1
Included - KA1
Steering Column
 
Manual rake and telescopic
Manual rake and telescopic
Manual rake and telescopic
Windows
 
Power
Power
Power
Spoiler, rear
 
Available Only w/WRS
Available Only w/WRS
STD
Wheels
 
Wheels, 18" Painted Aluminum - SGE
Wheels, 19" Painted Aluminum - RVB
Wheels, 20" Painted Aluminum - R42
Stabilitrak
 
STD
STD
STD
Open
   
Heads Up Display - UVC
Heads Up Display - UVC



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
***See Order Guide For Complete Detail***
       
Required Additional Options
 
Transmission, Automatic - MX0
Transmission, Automatic - MX0
Wheels, 20" Polished Aluminum -RUY
   
Wheels, 19" Bright Aluminum - RVD
Wheels, 19" Bright Aluminum - RVD
     
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
   
ZCZ&NYD - Spare Tire and Wheel
Wheels, 19" Bright Aluminum - RVD
Engine 6.2L (V8) - L99
     
RS Package
 
Exterior Colors
           
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
             
GBA - Black
GBA - Black
GBA - Black
   
GCN - Victory Red
GCN - Victory Red
GCN - Victory Red
   
GCO - Rally Yellow
GCO - Rally Yellow
GCO - Rally Yellow
 
*
GCR - Inferno Orange Metallic
GCR - Inferno Orange Metallic
GCR - Inferno Orange Metallic
Interior Colors
           
AFC/AFF/AFM - Back
AFC/AFF/AFM - Back
AFC/AFF/AFM - Back
   
AFD/AFG/AFN - Gray
AFD/AFG/AFN - Gray
AFD/AFG/AFN - Gray





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Corvette
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Spec
 
Spec A
Spec B
Model
 
Coupe
Convertible
Model Code
 
1YY07
1YY67
Standard Equipment
 
3LT
3LT
Engine
 
Engine, V8 SFI - LS3
Engine, V8 SFI - LS3
Transmission
 
Transmission, 6-spd manual - MN6
Transmission, 6-spd manual - MN6
Air Conditioning
 
Air Conditioning, dual zone
Air Conditioning, dual zone
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Power Telescopic Tilt Steering Wheel
Power Telescopic Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver/Pass
Seat, 6 Way Power Driver/Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Roof
 
Roof Panel - CF7
Convertible Top - CM7
Radio
 
AM/FM/6CD-US9
AM/FM/6CD-US9
Wheels
 
18" Wheels, 5-spoke, painted alum-QG6
18" Wheels, 5-spoke, painted alum-QG6
Floor Mats
 
Floor mats - B34
Floor mats - B34
Seat Trim/Style
 
Sport Bucket, Leather - AQ9
Sport Bucket, Leather - AQ9
Other
 
Head-Up Display-UV6
Head-Up Display-UV6
Other
 
Heated Seats-KA1
Heated Seats-KA1
Other
 
Steering Wheel Controls-UK3
Steering Wheel Controls-UK3
Other
 
XM
XM
Other
 
OnStar
OnStar
       
Required Additional Options
         
Dual Mode Performance Exhaust - NPP
Dual Mode Performance Exhaust - NPP
   
Transmission, 6-spd paddle shift w/automatic modes - MYC
Transmission, 6-spd paddle shift w/automatic modes - MYC
   
18" Wheels, 5-spoke, Chrome Alum - QX3
18" Wheels, 5-spoke, Chrome Alum - QX3
       
Exterior Colors
         
10U - Arctic White
10U - Arctic White
   
17U - Blade Silver Metallic
17U - Blade Silver Metallic



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
41U - Black
41U - Black
   
45U - Velocity Yellow
45U - Velocity Yellow
   
70U -  Red
70U -  Red
Interior Colors
         
193 - Ebony
193 - Ebony
   
313/316 - Cashmere
313/316 - Cashmere
   
843/846 - Titanium Gray
843/846 - Titanium Gray





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Captiva
       
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Spec C
Model Code
 
1LD26
1LE26
1LW26
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
2LS - FWD
1LT - FWD
1LZ
         
Engine
 
LEA
LEA
LEA
Transmission
 
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
Air Conditioning
 
Auto Controls
Auto Controls
Auto Controls
Steering
 
Variable Electric Power Steering
Variable Electric Power Steering
Variable Electric Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt & Telescoping Wheel
 
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Seats
 
8 Way Power - AE8
8 Way Power - AE8
Seat, 8-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/XM/CD/MP3 - UYE
Radio AM/FM/XM/CD/MP3 - UYE
Radio AM/FM/XM/CD/MP3 - UYE
Wheels
 
Wheels, 17" aluminum - PJE
Wheels, 17" aluminum - RVF
Wheels, 18" aluminum
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket
 Seat, Cloth Bucket
 Heated Seat, Bucket
Airbags
 
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Other
 
Leather Grip Steering Wheel w / Radio Contorls
Leather Grip Steering Wheel w / Radio Contorls
Perforated Leather Seating - Included and only available with (AFL), (AFM), or
(AFN) - EAL
Other
 
Vanity Mirror w/ Light
Vanity Mirror w/ Light
Vanity Mirror w/ Light



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
Mirrors with Body Color
Mirrors with Body Color
Mirrors with Body Chrome
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
Bluetooth
 
Bluetooth Only - Requires UE1
STD
STD
Other
 
NA
NA
Convenience Package, includes leather-appointed seating, (KA1) heated front
seats, (VY7) leather-wrapped shift knob, (BTV) remote vehicle start, (UG1)
Universal Home Remote and (CE1) Rainsense - WPG
Dual Tip Exhaust
 
NA
Dual Tip Exhaust
Dual Tip Exhaust
Chrome Door Handles
 
NA
Chrome Door Handles
STD
Fog Lamps
 
Fog Lamps
Fog Lamps
STD
Chrome Skid Plate
 
NA
NA
Chrome
Fascia Body Color
 
NA
Color
Color
Lugguage Rack - Side
 
Lugguage Rack - Side
STD
STD
Cargo Organizer - AWW
 
NA
Cargo Organizer - AWW
Cargo Organizer - AWW
Audio System 10 Speaker
 
NA
NA
Audio System 10 Speaker
Garage Opener
 
NA
Avail
Garage Opener
Sunroof
 
Not Available
Available
Sunroof
Rear Camera
 
Available
Available
Rear  Camera UVC
Required Additional Options
                       
Sunroof - CF5
           



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

     
Convenience Package, includes leather-appointed seating, (KA1) heated front
seats, (VY7) leather-wrapped shift knob, (BTV) remote vehicle start, (UG1)
Universal Home Remote and (CE1) Rainsense - WPG
           
Exterior Colors
           
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
   
GBU - Arctic Ice
GBU - Arctic Ice
GBU - Arctic Ice
   
GAR - Black Granite Metallic
GAR - Black Granite Metallic
GAR - Black Granite Metallic
   
GHA - Mocha Steel Metallic
GHA - Mocha Steel Metallic
GHA - Mocha Steel Metallic
   
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
         
Interior Colors
       
AEN - Black Cloth
 
AEN - Black Cloth
AEN - Black Cloth
 
ADW - Black Leather
   
ADW - Black Leather
ADW - Black Leather
ADX - Black/Titanium Leather
     
ADX - Black/Titanium Leather



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Equinox
       
2013MY Repurchase Rental Minimum Equipment (VN9)
   
Spec
 
Spec A
Spec B
Spec E
Model Code
 
1LH26
1LH26
1LM26
Model
 
4 Dr Utility FWD
4 Dr Utility FWD
4 Dr Utility AWD
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
1LT
2LT
1LZ
Engine
 
Engine 2.4 L - LEA
Engine 2.4 L - LEA
Engine 2.4 L - LEA
Transmission
 
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
Air Conditioning
 
Air Conditioning
Auto HVAC
Auto HVAC
Air Conditioning, Rear
 
-------------------------------
-------------------------------
-------------------------------
Steering
 
Variable Electric Power Steering
Variable Electric Power Steering
Variable Electric Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt & Telescoping Wheel
 
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Seats
 
Manual Driver w/power Hgt & Lumbar
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver & Passenger
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio Color Touch AM/FM/XM/CD/MP3 -UFU
Radio Color Touch AM/FM/XM/CD/MP3 -UFU
Radio Color Touch AM/FM/XM/CD/MP3 -UFU
Wheels
 
Wheels, 17" aluminum - RSB
Wheels, 17" aluminum - RSB
Wheels, 17" aluminum - RSB
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket
 Heated Seat, Cloth Bucket
 Heated Seat, Bucket
Airbags
 
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Other
 
-------------------------------
-------------------------------
Perforated Leather Seating - Included and only available with (AFL), (AFM), or
(AFN) - EAL



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
Other
                 
Required Additional  Options
   
Chevrolet MyLink Touch - UP9
Chevrolet MyLink Touch - UP9
   
Driver Convenience Package - Includes (BTV) remote vehicle starter system, (AE8)
8-way power front seat adjuster and (UVC) rearview camera system - PDD -
Power Convience Package, includes (AH8) 8-way power pass seat,  (UG1) universal
garage opener and (TB5) power programable liftgate - PDC
Sunroof - CF5
     
Sunroof - CF5
Engine 3.0L V6 w/Flex Fuel - LFW
         
Exterior Colors
 
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
GWT - Champagne Silver Metallic
   
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
   
GAZ - Olympic White - NEW
GAZ - Olympic White - NEW
GAZ - Olympic White - NEW
   
GAR - Black Granite Metallic
GAR - Black Granite Metallic
GAR - Black Granite Metallic
   
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
   
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
   
GLJ - Ashen Gray Metallic
GLJ - Ashen Gray Metallic
GLJ - Ashen Gray Metallic
   
GXG - Tungsten Metallic
GXG - Tungsten Metallic
GXG - Tungsten Metallic
Interior Colors
           
AFK - Jet Black/Lt. Titanium
AFK/AFM - Jet Black/Lt. Titanium
AFM - Jet Black/Lt. Titanium
   
AFJ - Jet Black
AFJ/AFL - Jet Black
AFL - Jet Black
     
AFN Jet Black/Brownstone
AFN Jet Black/Brownstone





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Traverse
           
2013MY Repurchase Rental Minimum Equipment (VN9)
       
Model
 
Spec A
Spec B
Spec C
Spec D
Spec E
Model Code
 
CR14526
CR14526
CV14526 AWD
CV14526 AWD
CV14526 AWD
Volume % of Total
 
“***”
“***”
“***”
“***”
“***”
Standard Equipment
 
1LT - FWD
2LT - FWD
1LT - AWD
2LT - AWD
LTZ -AWD
Engine
 
3.6 L V6
3.6 L V6
3.6 L V6
3.6 L V6
3.6 L V6
Transmission
 
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
Air Conditioning
 
Manual
Auto, tri-zone
Manual
Auto, tri-zone
Auto, tri-zone
Air Conditioning, Rear
 
manual standard
manual standard
manual standard
manual standard
manual standard
Steering
 
Power assist, variable
Power assist, variable
Power assist, variable
Power assist, variable
Power assist, variable
Brakes
 
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
Windows
 
Power
Power
Power
Power
Power
Door Locks
 
RKE standard
RKE standard
RKE standard
RKE standard
RKE standard
Cruise Control
 
standard
standard
standard
standard
standard
Tilt Wheel
 
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Seats
 
Front buckets, rear benches
Ft buckets, 2nd row captain's chairs
Front buckets, rear benches
Ft buckets, 2nd row captain's chairs
Ft buckets, 2nd row captain's chairs
Rear Defogger
 
standard
standard
standard
standard
standard
Radio
 
AM/FM w/ CD and XM
AM/FM w/ CD, XM, Bose & USB Port
AM/FM w/ CD and XM
AM/FM w/ CD, XM, Bose & USB Port
AM/FM w/ CD, XM, Bose & USB Port
Wheels
 
18" aluminum
18" aluminum
18" aluminum
18" aluminum
18" aluminum
Floor Mats
 
all seating positions
all seating positions
all seating positions
all seating positions
all seating positions
Seat Trim/Style
 
cloth, 8-passenger
cloth, 7-passenger
cloth, 8-passenger
cloth, 7-passenger
leather, 7-passenger



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
8-way power driver
8-way power driver
8-way power driver
8-way power driver
8-way power driver
Other
 
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Other
 
---
Rear Camera in ISRV mirror
---
Rear Camera in ISRV mirror
Rear Camera in ISRV mirror
Other
 
---
Power tailgate
---
Power tailgate
Power tailgate
Other
 
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Other
 
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
Other
 
---
---
---
---
PCL Personal Connectivity Pkg
Other
 
XM
XM
XM
XM
XM
Required Additional Options
                 
U42 - Rear DVD
 
U42 - Rear DVD
U42 - Rear DVD .
     
C3U Panoramic Sunroof
 
C3U Panoramic Sunroof
C3U Panoramic Sunroof .
     
Leather Seats - IP2
 
Leather Seats - IP2.
                   
Heated Seats w/ Prem Cloth - KA1
 
Heated Seats w/ Prem Cloth - KA1
                                   
Remote Start
 
Remote Start
   
Exterior Colors
               
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
   
40U - White
40U - White
40U - White
40U - White
40U - White
   
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
 
*
58U - Black Granite Metallic
58U - Black Granite Metallic
58U - Black Granite Metallic
58U - Black Granite Metallic
58U - Black Granite Metallic



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

 
*
80U - Red Jewel Metallic
80U - Red Jewel Metallic
80U - Red Jewel Metallic
80U - Red Jewel Metallic
80U - Red Jewel Metallic
 
*
98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
                           
Interior Colors
               
83C - Lt. Gray / Dk. Gray
83C - Lt. Gray / Dk. Gray
83C - Lt. Gray / Dk. Gray
83C - Lt. Gray / Dk. Gray
313 - Cashmere Leather
   
19C - Ebony/Ebony
19C - Ebony/Ebony
19C - Ebony/Ebony
19C - Ebony/Ebony
843 - Lt Gray Leather
     
832 - Lt Gray Leather
 
832 - Lt Gray Leather
       
192 - Ebony Leather
 
192 - Ebony Leather
 





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Tahoe
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
CC10706
CK10706
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1LT - 2WD
1LT - 4WD
Engine
 
Engine Vortec 5.3L V8 - LC9
Engine Vortec 5.3L V8 - LC9
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Conditioning, Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Air Bags
 
Dual Front & Side
Dual Front & Side
Radio
 
Radio AM/FM/CD - UUI
Radio AM/FM/CD - UUI
Wheels
 
Wheels, 18" aluminum - N87
Wheels, 17" aluminum - P46
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket - A95
 Seat, Cloth Bucket - A95
Other
 
StabiliTrak
StabiliTrak
Other
 
Rear Park Assist
Rear Park Assist
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Bluetooth Interface
Bluetooth Interface
Other
 
XM
XM
Other
 
OnStar
OnStar
       
Requird Additional Options
 
PCK - Luxury Pkg.
PCK - Luxury Pkg.
   
Full Feature Leather Buckets with Heat (10 way)-AN3
Full Feature Leather Buckets with Heat (10 way)-AN3
   
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats - KA6
   
Power Folding Outside Mirrors with Integrated Turn Signals  - DL3
Power Folding Outside Mirrors with Integrated Turn Signals  - DL3
   
2nd Row - Power Release - ARS
2nd Row - Power Release - ARS
   
Power Liftgate - E61
Power Liftgate - E61
           
Sunroof - CF5
Sunroof - CF5 -
   
Rear Entertainment - U42   (Req UUJ Radio)
Rear Entertainment - U42         (Req UUJ Radio)



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

                                       
Exterior Colors
         
41U - Black
41U - Black
   
50U - Olympic White
50U - Olympic White
 
*
89U -Crystal RedTint Coat -NEW
89U -Crystal RedTint Coat -NEW
   
GHA - Mocha Steel Metallic - NEW
GHA - Mocha Steel Metallic - NEW
   
GAN - Silver Ice - NEW
GAN - Silver Ice - NEW
               
Interior Colors
         
19C/193 - Ebony
19C/193 - Ebony
   
33C/333 - Light Cashmere / Dark Cashmere
33C/333 - Light Cashmere / Dark Cashmere
   
83C/833 - Light Titanium / Dark Titanium
83C/833 - Light Titanium / Dark Titanium





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Suburban
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
CC10906
CK10906
Equipment Group
 
1LT
1LT
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1LT -2WD
1LT - 4WD
Engine
 
Engine Vortec 5.3L V8 - LC9
Engine Vortec 5.3L V8 - LC9
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Seats
 
3 Pass 3rd Row Seat - AS3
3 Pass 3rd Row Seat - AS3
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD - UUI
Radio AM/FM/CD - UUI
Wheels
 
Wheels, 17" aluminum - P46
Wheels, 17" aluminum - P46
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - A95
 Seat, Leather Bucket - A95
Air Bags
 
Dual Front & Side
Dual Front & Side
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
Blue Tooth Interface - UPF
Blue Tooth Interface - UPF
Other
 
XM
XM
Other
 
OnStar
OnStar
       
Required Additional Options
 
PCK - Luxury Pkg.
PCK - Luxury Pkg.
   
Full Feature Leather Buckets with Heat (10 way)-AN3
Full Feature Leather Buckets with Heat (10 way)-AN3
   
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats - KA6
   
Power Folding Outside Mirrors with Integrated Turn Signals  - DL3
Power Folding Outside Mirrors with Integrated Turn Signals  - DL3
   
2nd Row - Power Release - ARS
2nd Row - Power Release - ARS
   
Power Liftgate - E61
Power Liftgate - E61
           
Sunroof - CF5
Sunroof - CF5 -



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
Rear Entertainment - U42   (Req UUJ Radio)
Rear Entertainment - U42         (Req UUJ Radio)
               
Exterior Colors
         
41U - Black
41U - Black
   
50U - Olympic White
50U - Olympic White
 
*
89U -Crystal RedTint Coat -NEW
89U -Crystal RedTint Coat -NEW
   
GHA - Mocha Steel Metallic - NEW
GHA - Mocha Steel Metallic - NEW
   
GAN - Silver Ice - NEW
GAN - Silver Ice - NEW
               
Interior Colors
         
19C/193 - Ebony
19C/193 - Ebony
   
33C/333 - Light Cashmere / Dark Cashmere
33C/333 - Light Cashmere / Dark Cashmere
   
83C/833 - Light Titanium / Dark Titanium
83C/833 - Light Titanium / Dark Titanium





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Chevrolet Express
           
2013 MY Repurchase Rental Minimum Equipment (VN9)
     
Spec
 
Spec A
Spec B
Spec C
Spec D
Spec E
Model
 
Van Reg WB RWD
Van Reg WB AWD
Van Reg WB RWD
Van Reg WB RWD
Van Ext WB RWD
Model Code
 
CG13406
CH13406
CG23406
CG33406
CG33706
Volume % of Total
 
“***”
Standard Equipment
 
1LT
1LT
1LT
1LT
1LT
Engine
 
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Transmission
 
Transmission, Automatic - M30
Transmission, Automatic - M30
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Manual
Manual
Manual
Manual
Manual
Rear Defogger
 
-------------------------------
-------------------------------
-------------------------------
-------------------------------
-------------------------------
Radio
 
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Wheels
 
Wheels, 17" - NX7
Wheels, 17" - NX7
Wheels, 16" - QB5
Wheels, 16" - QB5
Wheels, 16" - QB5



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Floor Covering
 
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Seat Trim/Style
 
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 12 Pass. - ZX5
12 Passenger - ZX5
12 Passenger - ZX5
Air Bags
 
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Other
 
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Other
 
OnStar
OnStar
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
XM
XM
             
Required Additional Options
               
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
   
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
   
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
   
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
                 
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
   
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
             
Exterior Colors
           



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
50U - Summit White
 
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
                                                                               
                               
Interior Colors
           
93G - Medium Pewter
 
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
                           





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Buick Verano (ALL NEW)
 
2013 MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Model Code
 
4PG69
4PH69
4PH69
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
1SG
1SL
1SL
Engine
 
2.4L  Cyl
2.4L  Cyl
2.4L  Cyl
Transmission
 
 6-Speed Automatic
 6-Speed Automatic
 6-Speed Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Steering
 
Power Steering, Electric
Power Steering, Electric
Power Steering, Electric
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Manual Rake and Telescoping
Manual Rake and Telescoping
Manual Rake and Telescoping
Seats
 
6-Way Power Driver Seat
6-Way Power Driver Seat
6-Way Power Driver Seat
Seats
 
Manual Passenger Seat
Manual Passenger Seat
Manual Passenger Seat
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Color Connected Radio with Buick IntelliLink
Color Connected Radio with Buick IntelliLink
Color Connected Radio with Buick IntelliLink
Radio
 
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Stabilitrak
 
Includes Traction Control
Includes Traction Control
Includes Traction Control
Wheels
 
Wheels, 18" forged alloy aluminum - RV1
Wheels, 18" forged alloy aluminum - RV1
Wheels, 18" forged alloy aluminum - RV1
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Ribbon-fabric with leatherette accents
Leather-appointed
Leather-appointed



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
Fog Lamps
Fog Lamps
Fog Lamps
Other
 
Rear view camera
Rear view camera
Rear view camera
         
Other
 
OnStar
OnStar
OnStar
Other
 
Convenience Package  WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist                                - Side-blind
zone with rear cross traffic alert
Convenience Package  WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist                                - Side-blind
zone with rear cross traffic alert
Convenience Package  WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist                                - Side-blind
zone with rear cross traffic alert
Other
                 
Other
   
Leather Package
- Heated leather-appointed seats
- EZ-key passive entry and push-button start
- Bose Premium Audio sound system
- Heated leather-wrapped steering wheel
Leather Package
- Heated leather-appointed seats
- EZ-key passive entry and push-button start
- Bose Premium Audio sound system
- Heated leather-wrapped steering wheel
Required Additional Options
             
Navigation System (UQH) - 100%
Sunroof (CFI) - 100%
         
Excluded Options
                           
Exterior Colors
 
(GAZ) Summit White
(GAZ) Summit White
(GAZ) Summit White



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
(GAN) Quicksilver Metallic
(GAN) Quicksilver Metallic
(GAN) Quicksilver Metallic
   
(GBE) Crystal Red Tintcoat
(GBE) Crystal Red Tintcoat
(GBE) Crystal Red Tintcoat
   
(GBN) White Diamond Tricoat
(GBN) White Diamond Tricoat
(GBN) White Diamond Tricoat
   
(GVU) Mocha Bronze
(GVU) Mocha Bronze
(GVU) Mocha Bronze
   
(GBV) Cyber Gray Metallic
(GBV) Cyber Gray Metallic
(GBV) Cyber Gray Metallic
   
(GAR) Carbon Flash Metallic
(GAR) Carbon Flash Metallic
(GAR) Carbon Flash Metallic
                   
Interior Colors
           
(AFA) Medium Titanium Ribbon Fabric
(AFE) Chocacchino Leather
(AFE) Chocacchino Leather
   
(AFC) Cashmere Ribbon Fabric
(AFB) Ebony Leather
(AFB) Ebony Leather
     
(AFD) Cashmere Leather
(AFD) Cashmere Leather





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Buick LaCrosse (ALL NEW)
   
2013 MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Spec C
Model Code
 
4GM69
4GM69
4GT69
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
1SL
1SL
1SR
Engine
 
2.4L  Cyl - LUK eAssist
2.4L  Cyl - LUK eAssist
3.6L V6 (LFX)
Transmission
 
 6-Speed Automatic
 6-Speed Automatic
 6-Speed Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Steering
 
Power Steering, Electric
Power Steering, Electric
Power Steering, Magnetic
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Manual Rake and Telescoping
Manual Rake and Telescoping
Manual Rake and Telescoping
Seats
 
 8-Way Power Driver Seat (includes lumbar)
 8-Way Power Driver Seat (includes lumbar)
 8-Way Power Driver Seat (includes lumbar)
Seats
 
Power Passenger Seat
Power Passenger Seat
Power Passenger Seat
Seats
 
Heated Seats, driv. & pass
Heated Seats, driv. & pass
Heated and Ventilated Seats, driv. & pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Color Radio AM/FM/CD/MP3- UFU
Color Radio AM/FM/CD/MP3- UFU
Color Radio AM/FM/CD/MP3- UFU with Harman Kardon Premium Sound System
Radio
 
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Stabilitrak
 
Includes Traction Control
Includes Traction Control
Includes Traction Control
Wheels
 
Wheels, 17" aluminum - Q05
Wheels, 17" aluminum - Q05
18" Chrome Wheels - Q52
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seats, Leather Appointed Bucket - A51
 Seats, Leather Appointed Bucket - A51
 Seats, Leather Appointed Bucket - A51



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
     
Hi-Per Strut Suspension
Other
 
High Resolution Driver Information Center
High Resolution Driver Information Center
High Resolution Driver Information Center
Other
     
Spare Included - P77
Other
 
OnStar
OnStar
OnStar
Other
 
Convenience Package  (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Convenience Package  (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Convenience Package  (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Other
 
Rear Spoiler (n/a with V6 engine)
Rear Spoiler (n/a with V6 engine)
 
Other
 
Fog Lamps
Fog Lamps
Fog Lamps
Other
 
Comfort & Convenience #2 (PCM)
-Ultrasonic Rear Parking Assist
-Memory settings
-Outside heated power-adjustable, power-folding mirrors
- Rear Vision Camera
Comfort & Convenience #2 (PCM)
-Ultrasonic Rear Parking Assist
-Memory settings
-Outside heated power-adjustable, power-folding mirrors
- Rear Vision Camera
Comfort & Convenience #2 (PCM)
-Ultrasonic Rear Parking Assist
-Memory settings
-Outside heated power-adjustable, power-folding mirrors
- Rear Vision Camera
Other
     
Luxury Package (PCK)
-Leather/Woodgrain Heated Steering Wheel
 -Perforated and Ventilated front seats
-Power rear sunshade
-Passive entry and push button start
Other
       
Other
                 
Required Additional Options
                       
V6 Engine (LFX)
Sunroof - C3U
         



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

       
Driver Confidence Pkg -  PCI
         
Exterior Colors
           
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
           
*
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
*
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
 
*
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
             
NEW COLORS:
NEW COLORS:
NEW COLORS:
   
GVU  Mocha Bronze
GVU  Mocha Bronze
GVU  Mocha Bronze
   
GWT Champagne Silver Metallic
GWT Champagne Silver Metallic
GWT Champagne Silver Metallic
                   
Interior Colors
           
AFC/AFD - Cocoa / Light Cashmere
AFC/AFD - Cocoa / Light Cashmere
AFC/AFD - Cocoa / Light Cashmere
   
AFE/AFF - Dark Titanium / Light Titanium
AFE/AFF - Dark Titanium / Light Titanium
AFE/AFF - Dark Titanium / Light Titanium
   
AFG/AFH - Jet Black
AFG/AFH - Jet Black
AFG/AFH - Jet Black





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Buick Regal
   
2013MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Model Code
 
4GS69
Volume % of Total
 
“***”
Standard Equipment
 
 1SN
Engine
 
(LHU)   2.0L Turbo 220hp
Transmission
 
Transmission, 6-Speed Automatic
Air Conditioning
 
Auto Dual Zone Climate Control
Steering
 
Power Steering, Hydraulic
Brakes
 
Power Brakes w/ 4-Wheel Disc, ABS, & Brake Assist
Windows
 
Power Windows (Exp Up/Down Front, Exp Down Rear)
Door Locks
 
Power Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Tilt Wheel
 
Manual Tilt and Telescoping
Seats
 
Seat, Driver, 8-way Power
Seats
 
Seat, Driver, 4-way Power Lumbar (APG)
Seats
 
Seat, Passenger, 4-way Manual, 2 Way Power Height (A6C)
Seats
 
Heated Seats, Driver & Front Passenger (KA1)
Seat Trim/Style
 
 Seat, Leather Bucket
Rear Defogger
 
Rear Defogger
Radio
 
Radio AM/FM/CD/MP3 (UYE)
Radio
 
Radio Controls, Steering Wheel Mounted
Radio
 
7 Speaker System (U65)
Stabilitrak
 
Includes Traction Control
Wheels
 
Wheels, 18" Alloy (Q56)
Floor Mats
 
Floor Mats, Front and Rear
Air Bags
 
6 Air Bags - Front, Front Side, & Head Curtain (AY0)
Other
 
Steering Wheel, Leather Wrapped
Other
 
Trunk Cargo Net
Other
 
Dual Exhaust with Hidden Tips
Other
 
Compact Spare Tire
Other
 
Heated Power Mirrors
Other
 
Auto-Dimming ISRVM
Other
 
Fog Lamps
Other
 
USB Port for iPod/MP3 Player
Other
 
Bluetooth for Phone
Other
 
XM Radio
Other
 
OnStar



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
Comfort & Convenience Pkg (PCM) - Includes Ultrasonic Rear Parking Assist (UD7);
120V Household Power Outlet (KI6); Seat, Passenger, 8-way Power (AG2); Seat,
Passenger, 4-way Power Lumbar (APH)
Other
               
Required Additional Options
       
Sunroof (CF5)
     
Excluded Options - 0%
 
NEW: GXH Dark Blue Metallic
   
Color GAP
     
Exterior Colors
       
GBV - Gyber Gray Metallic
   
GAN - Quicksilver Metallic
 
*
GBA - Black Metallic
   
GAZ - Summit White
   
GAO - Gold Mist Metallic
         
NEW COLORS:
   
GLK -  Black Diamond Tricoat
   
GWT - Champagne Silver  Metallic
     
Interior Colors
       
AFC - Ebony
   
AFD - Cocoa/Cashmere





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Buick Enclave
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
4R14526
4V14526
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1SL - FWD
1SL - AWD
Engine
 
Engine 3.6L V6 - LLT
Engine 3.6L V6 - LLT
Transmission
 
Transmission, Auto 6 spd - MY9
Transmission, Auto 6 spd - MH6
Air Conditioning
 
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Rear
 
Air Conditioning, Rear Controls
Air Conditioning, Rear Controls
Steering
 
Variable Effort Power Steering
Variable Effort Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows w/ Express up
Power Windows w/ Express up
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 8-way power driver, 8-way power pass
Seat, 8-way power driver, 8-way power pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD - US8
Radio, AM/FM w/CD - US8
Wheels
 
Wheels, 19" Aluminum - RZA
Wheels, 19" Aluminum - RZA
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Leather-Appointed, Buckets Power
Leather-Appointed, Buckets Power
Airbags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
 
Power Lift Gate
Power Lift Gate
Other
 
StabiliTrak and Traction Control
StabiliTrak and Traction Control
Other
 
High Intensity Discharge (HID) Lighting
High Intensity Discharge (HID) Lighting
Other
 
7 passenger seating - ABB
7 passenger seating - ABB
Other
 
Heated Seats - KA1
Heated Seats - KA1
Other
 
Spare - No Inflation Kit
Spare - No Inflation Kit
Other
 
Bluetooth Phone Interface - UPF
Bluetooth Phone Interface - UPF
Other
 
XM Radio
XM Radio
Other
 
OnStar
OnStar
Other
 
Remote Start
Remote Start
Other
 
Rear View Camera
Rear View Camera
Other
 
Rear Park Assist
Rear Park Assist
Other
 
7" color touch screen with Intellilink
7" color touch screen with Intellilink
Other
 
Center Side impact airbag
Center Side impact airbag
Other
 
Side Blind Zone Alert with Cross Traffic Detection
Side Blind Zone Alert with Cross Traffic Detection
       



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Required Additional Options
                 
Sunroof - C3U
Sunroof - C3U
   
Wheels, 19" chromed - P6A
Wheels, 19" chromed - P6A
               
Exterior Colors
         
17U - Quicksilver Metallic
17U - Quicksilver Metallic
   
GWT - Champagne Silver
GWT - Champagne Silver
 
*
58U - Carbon Black Metallic
58U - Carbon Black Metallic
 
*
89U - Crystal Red
89U - Crystal Red
 
*
98U - White Diamond
98U - White Diamond
               
Interior Colors
         
192 - Ebony
192 - Ebony
   
832 - Titanium
832 - Titanium
   
432 - Choccachino
432 - Choccachino





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Buick Encore
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
4JU76
4JV76
Volume % of Total
 
“***”
“***”
Standard Equipment
 
1SD - FWD
1SL - FWD
Engine
 
Engine 1.4L Turbo - LUV
Engine 1.4L Turbo - LUV
Transmission
 
Transmission, Auto 6 spd - MH8
Transmission, Auto 6 spd - MH8
Air Conditioning
 
Air Conditioning, Dual-Zone Auto - CJ2
Air Conditioning, Dual-Zone Auto - CJ2
Steering
 
Variable Effort Power Steering
Variable Effort Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows w/ Express dn
Power Windows w/ Express dn
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 6-way power driver, 2-way man pass
Seat, 6-way power driver, 6-way power pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD, 7" screen with Intellilink - UFU
Radio, AM/FM w/CD, 7" screen with Intellilink - UFU
Wheels
 
Wheels, 18" Aluminum - RV6
Wheels, 18" Aluminum - RV6
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Premium Cloth with Leatherette Accents, Buckets
Leather-Appointed, Buckets
Airbags
 
Dual Front & Side - AYF
Dual Front & Side - AYF
Other
 
StabiliTrak and Traction Control
StabiliTrak and Traction Control
Other
 
5 passenger seating
5 passenger seating
Other
   
Heated Seats - KA1
Other
 
Spare - No Inflation Kit
Spare - No Inflation Kit
Other
 
Bluetooth Phone Interface - UP9
Bluetooth Phone Interface - UP9
Other
 
XM Radio
XM Radio
Other
 
OnStar
OnStar
Other
 
Remote Start
Remote Start
Other
 
Rear View Camera
Rear View Camera
Other
 
7" color touch screen with Intellilink
7" color touch screen with Intellilink
       
Required Additional Options
                 
Sunroof - CF5
Sunroof - CF5
   
Wheels, 18" chromed - RV8
Wheels, 18" chromed - RV8
       



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

       
Exterior Colors
         
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
*
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
     
GYL - Cocoa Silver Metallic
   
GYM - Satin Steel Gray Metallic
GYM - Satin Steel Gray Metallic
 
*
GYN - White Pearl
GYN - White Pearl
               
Interior Colors
         
AFN - Ebony
AAY - Ebony
   
AFO - Titanium
AAW - Titanium
     
AAX - Saddle





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
GMC Acadia
       
2013MY Repurchase Rental Minimum Equipment (VN9)
   
Model
 
Spec A
Spec B
Spec C
Model Code
 
TR 14526
TR 14526
TV 14526
Volume % of Total
 
“***”
“***”
“***”
Standard Equipment
 
3SB (SLE-2/SLE) - FWD
4SA (SLT-1) - FWD
4SA (SLT-1) - AWD
Engine
 
Engine 3.6L V6 - LLT
Engine 3.6L V6 - LLT
Engine 3.6L V6 - LLT
Transmission
 
Transmission, Auto 6 spd - MY9
Transmission, Auto 6 spd - MY9
Transmission, Auto 6 spd - MH6
Air Conditioning
 
Air Conditioning, Single Zone - C67
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Rear
 
Air Conditioning, Rear Controls
Air Conditioning, Rear Controls
Air Conditioning, Rear Controls
Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 7-Pass - ABB
Seat, 7 Pass - ABB
Seat, 7 Pass - ABB
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD - US8
Radio, AM/FM w/CD - US8
Radio, AM/FM w/CD - US8
Wheels
 
Wheels, 18" Painted aluminum - PZ4
Wheels, 19" aluminum - P64
Wheels, 19" aluminum - P64
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Deluxe Cloth, Buckets Manual
Leather-Appointed, Buckets Power
Leather-Appointed, Buckets Power
Air Bags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
 
Spare - No Inflation Kit
Spare - No Inflation Kit
Spare - No Inflation Kit
Other
 
-------------------------------
Heated Seats - KA1
Heated Seats - KA1
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
 8-way power driver
 8-way power driver
 8-way power driver
Other
 
 2-way power frt pass
 2-way power frt pass
 2-way power frt pass
Other
 
Blue Tooth
Blue Tooth
Blue Tooth
Other
 
Body Color Molding
Body Color Molding
Body Color Molding
Other
 
Steering Wheel with Audio Controls
Steering Wheel with Audio Controls
Steering Wheel with Audio Controls



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
Remote Start - BTV -
Remote Start - BTV -
Remote Start - BTV -
Other
 
Rear Park Assist
Rear Park Assist
Rear Park Assist
Other
 
Rear View Camera-ISRVM
Rear View Camera-ISRVM
Rear View Camera-ISRVM
Other
 
Inside Rear View Mirror with Rear View Display
Inside Rear View Mirror with Rear View Display
Inside Rear View Mirror with Rear View Display
Other
 
Power Liftgate
Power Liftgate
Power Liftgate
Other
 
QD6 - Spare Tire
QD6 - Spare Tire
QD6 - Spare Tire
Other
 
Side Roof Rails
Side Roof Rails
Side Roof Rails
Other
 
Body Color Body Side Molding
Body Color Body Side Molding
Body Color Body Side Molding
Other
 
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
         
Required Additional Options
   
 
 
   
Trailering - V92
Sunroof - C3U
Sunroof - C3U
     
Trailering - V92
Trailering - V92
                   
Exterior Colors
             
40U - Summit White
40U - Summit White
   
17U - Quick Silver
17U - Quick Silver
17U - Quick Silver
 
*
58U - Carbon Black
58U - Carbon Black
58U - Carbon Black
 
*
89U - Crystal Red
89U - Crystal Red
89U - Crystal Red
 
*
40U - Summit White
98U - White Diamond
98U - White Diamond
         
Interior Colors
           
19C - Ebony
 192 - Ebony
 192 - Ebony
     
222 - Dark Cashmere
222 - Dark Cashmere
   
83C - Light Titanium
832 - Light Titanium
832 - Light Titanium





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
GMC Terrain
         
2013MY Repurchase Rental Minimum Equipment (VN9)
     
Model
 
Spec A
Spec B
Spec C
Spec D
Model Code
 
TLH26
TLK26
TLJ26
TLM26
Volume % of Total
 
“***”
“***”
“***”
“***”
Standard Equipment
 
3SB (SLE-2) - 2WD
3SB (SLE-2) - 4WD
4SB (SLT-2) - 2WD
4SB (SLT-2) - 4WD
Engine
 
Engine 2.4L SIDI
Engine 2.4L SIDI
Engine 2.4L SIDI
Engine 2.4L SIDI
Transmission
 
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Air Conditioning
 
Auto Single Zone
Auto Single Zone
Auto Single Zone
Auto Single Zone
Steering
 
Power Steering
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 5-Pass
Seat, 5-Pass
Seat, 5-Pass
Seat, 5-Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Wheels
 
Wheels, 17" aluminum
Wheels, 17" aluminum
Wheels, 18" aluminum
Wheels, 18" aluminum
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Premium Cloth
Premium Cloth
Leather
Leather
Other
 
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Other
 
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Other
 
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Other
 
---------------
---------------
Remote Start
Remote Start
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar w/ Bluetooth
OnStar w/ Bluetooth
OnStar w/ Bluetooth
OnStar w/ Bluetooth
Other
 
XM
XM
XM
XM
Other
 
Manual Liftgate
Manual Liftgate
Power Liftgate
Power Liftgate
Other
 
---------------
---------------
Rear Park Assist
Rear Park Assist



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Other
 
---------------
---------------
Memory: Drivers Seat & Mirrors
Memory: Drivers Seat & Mirrors
Other
 
---------------
---------------
Sunroof
Sunroof
Other
 
---------------
---------------
Chrome Package
Chrome Package
           
Required Additional Options
 
---------------
---------------
---------------
---------------
`
         
3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW
3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW
           
Exterior Colors
                     
GAN - Quicksilver Metallic
 
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAR - Carbon Black Metallic
 
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
GBV - Cyber Gray Metallic
 
GBC - Steel Gray Metallic
GBC - Steel Gray Metallic
GBC - Steel Gray Metallic
GBC - Steel Gray Metallic
GAZ - Summit White - NEW
 
GAZ - Summit White - NEW
GAZ - Summit White - NEW
GAZ - Summit White - NEW
GAZ - Summit White - NEW
GIS - Merlot Jewel Metallic
 
GIS - Merlot Jewel Metallic
GIS - Merlot Jewel Metallic
GIS - Merlot Jewel Metallic
GIS - Merlot Jewel Metallic
                       
Interior Colors
         
AFA/AFC/AFE - Jet Black
 
AFA/AFC/AFE - Jet Black
AFA/AFC/AFE - Jet Black
AFA/AFC/AFE - Jet Black
AFA/AFC/AFE - Jet Black
AFB/AFD/AFF - Light Titanium
 
AFB/AFD/AFF - Light Titanium
AFB/AFD/AFF - Light Titanium
AFB/AFD/AFF - Light Titanium
AFB/AFD/AFF - Light Titanium
AFG - Brownstone - (Leather Only)
     
AFG - Brownstone - (Leather Only)
AFG - Brownstone - (Leather Only)
           





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
GMC Yukon
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
TC10706
TK10706
Volume % of Total
 
“***”
“***”
Standard Equipment
 
4SA (SLT) - 2WD
4SA (SLT) - 4WD
Engine
 
Engine Vortec 5.3L V8 Flex - LMG
Engine Vortec 5.3L V8 Flex - LMG
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Tri- Zone
Air Cond. Auto Tri- Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seat
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Wheels
 
Wheels, 18" aluminum - QF8
Wheels, 17" aluminum - N88
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket
 Seat, Leather Bucket
Other
 
STD 3 Pass 3rd Row Seat - AS3
STD 3 Pass 3rd Row Seat - AS3
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
XM
XM
Other
 
OnStar
OnStar
Other
 
Bluetooth for phone
Bluetooth for phone
       
Required Additional Options
         
SLT-2 Equipment Package(PCK) Includes:
SLT-2 Equipment Package(PCK) Includes:
   
Full Feature Leather Buckets with Heat (10 way)-AN3
Full Feature Leather Buckets with Heat (10 way)-AN3
   
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats
   
Power Folding Outside Mirrors with Integrated Turn Signals  - DL3
Power Folding Outside Mirrors with Integrated Turn Signals



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
2nd Row - Power Release - ARS
2nd Row - Power Release
   
Power Liftgate - E61
Power Liftgate - E61
                   
Sunroof - CF5
Sunroof - CF5
   
Rear Entertainment - U42
Rear Entertainment - U42
       
Exterior Colors
     
41U - Onyx Black
 
41U - Onyx Black
41U - Onyx Black
89U - Crystal Red Tintcoat
 
89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
98U - White Diamond Tricoat
*
98U - White Diamond Tricoat
98U - White Diamond Tricoat
GHA - Mocha Steel Metallic - NEW
 
GHA - Mocha Steel Metallic - NEW
GHA - Mocha Steel Metallic - NEW
GAN -  Quicksilver Metallic
 
GAN -  Quicksilver Metallic
GAN -  Quicksilver Metallic
                               
Interior Colors
     
193/196 - Ebony
 
193/196 - Ebony
193/196 - Ebony
333/336 - Light Tan
 
333/336 - Light Tan
333/336 - Light Tan
833/836 - Light Titanium
 
833/836 - Light Titanium
833/836 - Light Titanium





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
GMC Yukon XL
     
2013MY Repurchase Rental Minimum Equipment (VN9)
 
Model
 
Spec A
Spec B
Model Code
 
TC10906
TK10906
Volume % of Total
 
“***”
“***”
Standard Equipment
 
4SA (SLT) - 2WD
4SA (SLT) - 4WD
Engine
 
Engine Vortec 5.3L V8 Flex - LMG
Engine Vortec 5.3L V8 Flex - LMG
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Tri- Zone
Air Cond. Auto Tri- Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux
Air Conditioning, Rear Aux
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seat
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Wheels
 
Wheels, 17" aluminum - N88
Wheels, 17" aluminum - N88
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - A95
 Seat, Leather Bucket - A96
Air Bags
 
Dual Front & Side
Dual Front & Side
Other
 
STD 3 Pass 3rd Row Seat - AS3
STD 3 Pass 3rd Row Seat - AS3
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
XM
XM
Other
 
OnStar
OnStar
   
Bluetooth for phone
Bluetooth for phone
Required Additional Options
         
SLT-2 Equipment Package(PCK) Includes:
SLT-2 Equipment Package(PCK) Includes:
   
Full Feature Leather Buckets with Heat (10 way)-AN3
Full Feature Leather Buckets with Heat (10 way)-AN3
   
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats
   
Power Folding Outside Mirrors with Integrated Turn Signals  - DL3
Power Folding Outside Mirrors with Integrated Turn Signals



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
2nd Row - Power Release - ARS
2nd Row - Power Release
   
Power Liftgate - E61
Power Liftgate - E61
                   
Sunroof - CF5
Sunroof - CF5
   
Rear Entertainment - U42
Rear Entertainment - U42
               
Exterior Colors
     
41U - Onyx Black
 
41U - Onyx Black
41U - Onyx Black
89U - Crystal Red Tintcoat
 
89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
98U - White Diamond Tricoat
*
98U - White Diamond Tricoat
98U - White Diamond Tricoat
GHA - Mocha Steel Metallic - NEW
 
GHA - Mocha Steel Metallic - NEW
GHA - Mocha Steel Metallic - NEW
GAN -  Quicksilver Metallic
 
GAN -  Quicksilver Metallic
GAN -  Quicksilver Metallic
       
Interior Colors
     
193/196 - Ebony
 
193/196 - Ebony
193/196 - Ebony
333/336 - Light Tan
 
333/336 - Light Tan
333/336 - Light Tan
833/836 - Light Titanium
 
833/836 - Light Titanium
833/836 - Light Titanium





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
GMC Savana
           
2013 MY Repurchase Rental Minimum Equipment (VN9)
     
Spec
 
Spec A
Spec B
Spec C
Spec D
Spec E
Model
 
Van Reg WB RWD
Van Reg WB AWD
Van Reg WB RWD
Van Reg WB RWD
Van Ext WB RWD
Model Code
 
TG13406
TH13406
TG23406
TG33406
TG33706
Equipment Group
 
1LT
1LT
1LT
1LT
1LT
NOTE:  REQUIREMENTS ARE SUBJECT TO CHANGE THROUGHOUT THE MODEL YEAR AT GM
DISCRETION
           
Standard Equipment
           
Engine
 
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Transmission
 
Transmission, Automatic
Transmission, Automatic
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Windows
 
Power Windows
Power Windows
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Manual
Manual
Manual
Manual
Manual
Rear Defogger
 
-------------------------------
-------------------------------
-------------------------------
-------------------------------
-------------------------------
Radio
 
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Wheels
 
Wheels, 17" - NX7
Wheels, 17" - NX7
Wheels, 16" - QB5
Wheels, 16" - QB5
Wheels, 16" - QB5
Floor Mats
 
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Seat Trim/Style
 
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 12 Pass. - ZX5
12 Passenger - ZX5
12 Passenger - ZX5
Air Bags
 
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Other
 
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Other
 
OnStar
OnStar
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
XM
XM
             
Required Additional Options
               
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
Radio AM/FM/CD - U1C                                   (Or Upgradeable to US8)
   
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 

   
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
   
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
                 
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
   
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
             
Exterior Colors
           
50U - Summit White
 
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
             
Interior Colors
           
93G - Medium Pewter
 
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter



A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Attachment 1B
March 2, 2012






To:
All Rental Accounts, All Inspection Providers, GM Sponsored Auctions and GM
Remarketing

 
 
From:            John Pruse – Manager – GM Remarketing Rental and Inspection
Support


Subject:   2012 Calendar Year Rental Return Program Guidelines




General Motors is pleased to announce the 2012 CY Rental Return Program
Guidelines.  The changes and additions from the 2011 Guidelines are shown in
bold print.  A summary of the major changes and clarifications are as follows:


NEW ITEMS AND CHANGES
·  
Changes to the “Dirty Interior Charge” to relax previous requirements – page 2.

·  
Fuel requirements include a $15 MET charge - page 2.

·  
Front and rear bumper fascia, allow additional chips – page 7.

·  
The General Motors holiday schedule has been updated for 2012 – page 17.

·  
Previous damage limit table has been updated with new GM models – Exhibit A,
page 19.

·  
Vehicle tie down requirements have been added to Exhibit D, page 25.



General Motors Remarketing is investigating additional wheel repair options with
GM Tire and Wheel Engineering and possible vendors, in an effort to reduce the
costs associated with wheel damage.  This research has not been completed at
this time but any changes will be forwarded whenever they become available.


Many of these revisions to the return program guidelines are a result of our
rental customer input and lessons learned from joint site visits during the 2012
calendar year.  Additionally, GM Remarketing has taken numerous vehicle repair
technological advances, that can be implemented on a national basis, and passed
along the benefits of these repair techniques to our customers.  Through these
continuous improvements, our customers will experience superior value and
fairness in the GM Rental Return Program.


If there are any questions, please contact your lead representative in the GM
Remarketing Department.
 
 

Sandy Grinsell  Enterprise / Hertz Car Rental / licensees  313-667-6437  Tom
Martin  Avis / Budget and licensees, SGS Automotive  313-667-6434  Audre Walls 
HP / Dollar Thrifty and Independent Car Rental /  313-667-6444   CT Axis Group 
 

 
 
John Pruse
Manager, Rental Support Group
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.



GENERAL MOTORS 2012 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM
TURN-IN STANDARDS and PROCEDURES
Effective for all vehicles inspected and accepted on or after March 12, 2012


Table of
Contents                                                                                                                  Page


I.  
General Condition Standards ……………………………………………….……...……..... 2

A.  
Vehicle Return Requirements ……………………………………………………. 3

B.  
Title, Registration, Tax, VIN Plate ……………………………………………….. 3

C.  
Vehicle Damage and Disclosure…………….……………………………………..     3

D.  
Damage Allowance, Existing Damage, Previous Repairs …………………....... 4

E.  
Vehicle Maintenance ………………………………………………………………     4

II.  
Normal Wear and Tear ………………………………………………………………................. 5

A.  
Glossary ………………………………………….............…………………….......       5

B.  
Sheet Metal and Paint ………………………………………………….................       5

C.  
Convertible Tops …………………………………………………………….……       6

D.  
Front and Rear Bumpers ………………………………………………………….. 7

E.  
Tires ……………………………………………………………………………......... 9

F.  
Wheels, Covers and Aluminum Wheels …………………………………….........   10

G.  
Vehicle Lighting ……………………………………………………………......……   10

H.  
Interior Soft Trim and Carpets …………………………………………………......   10

I.  
Carpet Retainers / Sill Plates ……………………………………………………….   11

J.  
Vehicle Glass ………………………………………………………………………...   11

III.  
Original Equipment, Aftermarket Equipment and Accessories ………………………….......   12

IV.  
Missing Equipment Program (MET) …………………………………………..………….........    12

V.  
Vehicle Integrity ……………………………………………………………………….................   13

VI.  
Litigation Liability ……………………………………………………………………………......   14

VII.  
General Turn-In Procedures …………………………………………………………………......  14

A.  
Forecast ……………………………………………………………………………....  14

B.  
Delivery …………………………………………………………………....................  14

C.  
Inspection ……………………………………………………………………………  14

D.  
Reviews ……………………………………………………………………………...   15

E.  
Acceptance …………………………………………………………………………..  15

F.  
Rejects ………………………………………………………………………………..  15

G.  
Other …………………………………………………………………….....................   16

VIII.  
Permanently Rejected Vehicles …………………………………………………………….........  17

IX.  
Miscellaneous Items ………………………………………………………………………….......  17

A.  
General Return Facility Guideline ………………………………………………….  17

B.  
Holidays ……………………………………………………………………………...  17

C.  
Contact Information ……………………………………………………...................   18

X.  
Exhibits

A.  
Vehicle Categories…………………………………………..………….………..…..  19

B.  
PDR Process and Limitations
…………………........................................................  20

C.  
MET Program Price List/ Misc. MET Item ……………………………………......  22

D.  
Mid – Rail and Engine Cradle Damage Definitions..………………………….......  25

E.  
GM Authorized Return
Locations  ……………………...........................................  27

F.  
GM Approved 2008 Replacement Tire Tables  …………………………………..   31

G.  
MET Tire Program  ………………………………..………………………………....  32

H.  
GM Windshield Glass Manufacturers …………..…………………………………  33

I.  
Title Shipping and Handling Procedure …………………………………………...  34

J.  
Aluminum Wheel Repair ……………………………………….…………………...  35

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.

The interpretation of these Guidelines is solely the discretion of General
Motors LLC (or”(GM”).


I.  
GENERAL CONDITION STANDARDS



A.  
Vehicle Return Requirements



1.  
Vehicle must be returned washed and vacuumed.  Vehicles with dirty interiors
including newspapers, cups and other trash will be charged a $35 Dirty Interior
MET Fee.

a.  
The dirty interior charge will be used when the interior of the vehicle is
littered with trash.  Excessive or offensive trash in the vehicle such as cups,
bottles, newspapers, food, bags, roadmaps, etc., that would hinder interior
inspection would generate a $35.00 dirty interior MET charge.

b.  
General Motors’ expectation of a vehicle’s condition, when returned by the
rental company, is that it will be in the same condition as it is when provided
to a rental customer.

2.  
Vehicles with an exterior that is too dirty to inspect will be gate released to
the rental account for washing.  When the vehicle is returned and inspected a
$75.00 re-inspection fee will be charged unless special arrangements have been
made.

3.  
Vehicles must have a minimum of a ¼ tank of fuel with the exception of Hawaii
vehicles, which cannot exceed a ¼ tank of fuel.  Vehicles with less than a ¼
tank of fuel but more than 1/8 will be assessed a MET charge of
$15.00.  Vehicles below 1/8 tank of fuel will be deemed “Currently Ineligible”
and released to the rental account for low fuel.  When the vehicle is returned,
a $75.00 re-inspection fee will be charged.

4.  
Emission labels are required to be in place and legible on all vehicles returned
to General Motors.  Vehicles without an emission label will be Currently
Ineligible and gate released to the rental account.  A $75.00 re-inspection fee
will be charged when the vehicle is corrected and returned.

5.  
Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and
programmed keyless remotes/key fobs and all other remotes, included as original
equipment.

6.  
Vehicles must display actual mileage.  GM approved procedures must be followed
when repairing or replacing instrument clusters/odometers.  Consult GM dealer
for proper replacement.

7.  
A vehicle must comply with all aspects of the applicable program parameters or
it is not eligible for return.

8.  
Each vehicle shall be in sound mechanical and electrical operating
condition.  Repair of these items must be made prior to turn-in or the vehicle
will be rejected.

9.  
All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors.  Failure to complete warranty and/or campaign claims
may render the vehicle Currently Ineligible.  A $75.00 re-inspection fee will be
charged when the vehicle is returned.  Repair of existing body damage is not
required for vehicles released for warranty, mechanical or campaign repairs.

10.  
Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including
driver, passenger or side airbags that have been deployed, missing or otherwise
disconnected, must be replaced with the approved OEM replacement and must meet
GM standards prior to turn-in.



B.  
Title, Registration, Tax, VIN Plate



1.  
A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a
branded title, is not eligible for return.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
2.  
All vehicles must have a valid and current registration, at the time of
acceptance.  State and local taxes must be paid prior to turn-back. The Daily
Rental Company must comply with State regulations pertaining to proof of payment
for State and local taxes.

3.  
Titles for all turn-in vehicles for the Daily Rental Companies must be received
by a GM approved Title Center within three (3) business days of vehicle
turn-in.  The vehicle turn-in date is considered the first day.  Currently the
only GM approved Title Center is SGS.  See Exhibit I for detailed title shipping
instructions.



SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
Phone:   704-997-1082
FAX:       704-997-1090


4.  
The Daily Rental Company must remove each vehicle at an auction or turn-in site
if the title for such vehicle is not received within 30 days of the turn-in
date.  The vehicle will be Currently Ineligible and will be assessed a
re-inspection fee if / when it is returned.

5.  
The vehicle’s Vehicle Identification Number Plate (VIN) must be completely
readable and properly attached to the dash panel.  Any obstruction causing a
portion of the plate to be covered is not acceptable.

6.  
The plate must be flush and secure with the rivets intact and tight.

7.  
The plate cannot be bent, cracked or torn and the rivets cannot be damaged in
any manner.

8.  
Bent or loose VIN plates cannot be repaired or replaced.  General Motors cannot
replace a VIN plate or the rivets used to attach it to the dash panel.

9.  
VIN plates not meeting these criteria will render the vehicle Permanently
Ineligible for this Program.



C.  
Vehicle Damage and Disclosure Requirements



1.  
The GM Disclosure Policy mandates that all prior damage and repairs must be
electronically disclosed prior to turn back, excluding warranty repairs
performed by the Daily Rental Company or a GM Dealer.

2.  
The electronic disclosure must be checked in the appropriate box (Yes or No),
confirming     or denying previous damage.  Failure to disclose previous damage
at turn-in will be grounds for rejecting the vehicle.

3.  
Collision damage must be disclosed and be supported by repair orders, if
requested by the inspection provider on behalf of General Motors.

4.  
Repair orders must accurately reflect all work performed and include all
associated repair costs.

5.  
The inspection provider, on General Motors behalf, will request a Repair Order
when:

a.  
Previous repaired damage noted during the inspection does not agree with the
disclosure.

b.  
The dollar amount disclosed appears too high or low based on the visual
inspection.

c.  
The disclosed damage areas and the disclosed repair amount appear significantly
out of line.

d.  
There should be no other arbitrary rule or guideline, such as any damage over
$XXX amount or with damage to X number of body panels used as a basis for
requesting R.O.’s.

6.  
Requested repair orders must be received by the inspection provider within two
business days of the request for the rental account to maintain their original
turn in date.  Requested repair orders not received by the inspection provider
within seven (7) business days will cause the vehicle to be deemed Currently
Ineligible and must be gate released and removed from the yard until the repair
order is available.  A $75.00 re-inspection fee will be charged when the vehicle
is returned with the requested repair order.

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
D.  
Damage Allowance, Existing Damage and Previous Repairs



1.  
GM will absorb the cost of repairs on those vehicles returned with $450 or less
existing damage.

2.  
GM will charge the Daily Rental Company for current damage in excess of the $450
damage allowance plus a service fee. The service fee will be applied as follows:

 
 

AMOUNT IN EXCESS OF $450  SERVICE FEE  $0 TO $99.99 
EQUAL TO AMOUNT OVER
$450 
$100.00 TO $1,099.99  $100  $1,100.00 TO $1,549.99  $200 

 
 
3.  
Vehicles with existing damage exceeding $2,000 are not currently eligible for
return.

4.  
Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category
2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4
vehicles.  These amounts exclude costs related to vehicle glass, tires, wheels,
wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss
of use” and towing charges. Vehicles exceeding these maximums are not eligible
for turn-in.  See Exhibit A - Vehicle Categories / Prior Repair Limits.

5.  
Vehicles with "Poor Prior Repairs" of $700 or less, GM will accept the vehicle
and charge the estimated repair cost to the Daily Rental Company under the MET
program.  Vehicles with “Poor Prior Repairs” exceeding $700 will be considered
“Currently ineligible” and released to the Daily Rental Company.

6.  
If a vehicle is identified as “currently ineligible” as a result of a
mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc.
GM will allow the unit to be gate released, repaired for these reasons only, and
returned for acceptance consideration. If the returned vehicle has had partial
repairs on any chargeable damage identified when it was originally inspected,
the entire vehicle must be repaired to no more than $100 in chargeable current
damage. A $75 Re-inspection Fee will apply.

7.  
Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (MET, refer to
Section IV).



E.  
Vehicle Maintenance



1.  
Vehicles must be maintained as described in the Vehicle Owners Manual. Failure
to comply will result in permanent rejection of the vehicle.  The
repair/replacement of an engine or transmission that is due to non-compliance of
vehicle maintenance will render the vehicle permanently ineligible.



II.  
 NORMAL WEAR AND TEAR



Listed below is the nomenclature commonly used to describe the degree of damage
in inspection reporting.




A.  
GLOSSARY OF TERMS – “General Description”

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
1.  
Abrasion – A lightly scratched or worn area of the finish, either paint, clear
coat, or chrome, that does not penetrate to the base material of the part or
panel.



2.  
Chip – Confined area where paint has been removed from the surface, usually not
larger than 1/8 inch, for purposes of these return guidelines.



3.  
Dent – A depression of any size in the panel material whether metal, composite,
or other, with or without paint damage.



4.  
Ding – A small dent an inch or less in diameter with or without paint damage.



5.  
Gouge – An area where the damage has penetrated the finish and removed a portion
of the base material of the part or panel.



6.  
Scratch – A cut in the surface, of any material, that may or may not penetrate
the finish.



7.  
Scuff – A worn or rough spot that is deep enough to disturb the base material of
the part or panel but does not remove any base material.



B.  
SHEET METAL AND PAINT



The following are acceptable return conditions and applicable charges.  For
Paintless Dent Removal (PDR) criteria see Exhibit B.


1.  
Maximum of two dents per panel that are individually no larger than one (1) inch
in diameter, does not break the paint, and qualifies for Paintless Dent Removal
(PDR) are non-chargeable.

2.  
Scratches in the clear coat that do not penetrate to the color coat, and do not
catch a finger nail, are non-chargeable.

3.  
Chips to door, hood or deck lid edges that do not reach flat panel surfaces are
non-chargeable.

4.  
An appearance fee and PDR may be used on the same panel.

5.  
One dent that qualifies for PDR that contains one chip inside the dent.   The
chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit
any spider cracks around the chip.  This damage would be charged $50 for the PDR
and $20 Appearance Charge for the chip, totaling $70.00.



6.  
ALL PANELS EXCEPT HOOD

a.  
One to three chips, individually no larger than one-eighth (1/8) inch in
diameter are no charge.

b.  
Four to six chips per panel will be charged the $20 appearance charge.

c.  
Over six chips per panel will require a minimum of a panel refinish.

7.  
HOOD PANEL

a.  
Maximum of six chips to the leading edge (first 5 inches) of the hood,
individually no larger than one-eighth (1/8) inch in diameter, and / or up to
three chips on the remainder of the hood at no charge.

b.  
Up to 10 chips in the leading edge of the hood and / or up to six chips on the
remainder of the hood will be charged a $40 appearance charge.

c.  
Over ten chips in the leading edge of the Hood and / or over six chips on the
remainder of the Hood will require a minimum of a hood panel refinish.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
d.  
Scratches that individually do not exceed ¼ inch in length may be used in any
combination with chips but not to exceed the quantities shown above.





HOOD PANEL CONDITIONS
HOOD – LEADING EDGE, FIRST 5”
HOOD – ALL BUT LEADING EDGE
CHARGES
Maximum of 6 chips / scratches
Maximum of 3 chips / scratches
Non-Chargeable
Maximum of 10 chips / scratches
Maximum of 6 chips / scratches.
$40.00 Appearance fee
Greater than 10 chips / scratches
Greater than 6 chips / scratches
Hood Panel Refinish

See B. Sheet Metal and Paint above for additional details.


8.  
Chips and scratches, that exceed the guidelines outlined above, will be charged
for Panel Refinish.

9.  
Vehicles with damage confined to either the upper or lower half of a panel may
qualify for a partial panel repair.  A partial panel repair can only be
considered when there is a clean break between the upper and lower portion of
the panel.  A clean break is defined as a body side molding, cladding, etc. that
runs from one end of the panel to the other with no gaps at either end.  Body
lines are not a clean break and partial panel repair does not apply.

10.  
A partial Deck Lid / Lift gate repair has been added for an area below a molding
that goes from end to end on the Deck Lid or Lift gate.  An example would be the
Chevrolet Impala with an area of approximately 2 inches below the Deck Lid
Molding.  This is not a spot repair and cannot be used above the molding.

11.  
The floor of a pick-up truck box is considered one panel and is covered by the
above guideline of two dents per panel no larger than (1) inch that does not
break the paint.  One dent to each wheelhouse no larger than (1) inch, that does
not break the paint, is acceptable.  Paintless Dent Removal cannot be used on
the floor or wheelhouse of a pick-up truck.





C.   CONVERTIBLE TOPS


 
The following are acceptable return conditions with regard to convertible tops:

1.  
Stains that can be removed by normal reconditioning.

2.  
Abrasions that are not visually offensive.

3.  
Top structure must be operational and not damaged.



D.   FRONT AND REAR BUMPERS


Bumpers will be inspected from a standing position.


The following are acceptable return conditions with regard to front and rear
soft painted bumper fascia and textured bumpers:


1.  
A maximum of two dents, no larger than one inch that do not break the paint are
no charge. Dents that encroach on the edges of the license plate pocket and
impressions of screw heads would continue to be chargeable damage.

2.  
Maximum of two scratches per bumper that are no longer than two (2) inches and
no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider
than ¼ inch that penetrates the color coat, exposing the black bumper material,
but not penetrating the black bumper material requiring filler are
non-chargeable.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
3.  
Minor indentations in the rear bumper cover, directly below the trunk opening,
with minimal paint damage are non-chargeable.

4.  
On bumper covers with no other chargeable damage, one to six chips 1/8 inch or
less per bumper cover are no charge.  Seven to 15 chips per bumper cover will
require a minimum of a $20 Appearance Fee.  Bumpers with greater than 15 chips
will be charged for a partial bumper repair.  Scratches that individually do not
exceed ¼ inch in length may be used in any combination with chips but not to
exceed the quantities shown above.


 
[Graphic Omitted]
 
BUMPER CONDITIONS
FRONT OR REAR BUMPER FASCIA
CHARGES
A maximum of two dents, no larger than one inch that do not break
the paint
Non-Chargeable
Maximum of two scratches per bumper no longer than 2” and no
wider than ¼”  or, one scratch no longer than 4” and no wider than ¼
inch
 
Non-Chargeable
Minor indentations in the rear bumper cover, directly below the trunk
opening, with minimal paint damage
 
Non-Chargeable
BUMPER COVERS WITH NO OTHER DAMAGE
 
Maximum of 6 chips / scratches per bumper
Non-Chargeable
7 to 15 chips / scratches per bumper
$20.00 Appearance Fee
 
Greater than 15 chips / scratches per bumper
Minimum Partial Bumper
Repair

See D. (Front and Rear Bumpers) above for additional details.


5.  
The front and rear bumper fascia may be mis-aligned due to a low impact
collision.  A charge of $50.00 has been added for the front and rear bumper to
re-attach any disconnected fasteners and align the bumper fascia when no other
damage is present.  This repair cannot be used for a poor previously repaired
bumper, only minor misalignments without paint damage.

6.  
Damage on the underside of the bumper, observed during the undercarriage
inspection, other than breakage, will not be chargeable.  Cracked or broken
bumpers, regardless of location, will remain chargeable as a repair or
replacement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
7.  
Partial bumper repairs may be charged using the following criteria for either
painted or textured bumpers:

a.  
A partial bumper repair can be performed on a rolling third or 33% of the
bumper.  The damage can be anywhere on the bumper as long as it is confined to
an area equal to a continuous third of the bumper’s length.

b.  
Partial bumper repairs cannot be used for vehicles utilizing paints commonly
referred to as pearl or tri-color due to color matching concerns, refer to
bulletin RS-11-13 for tri-color / pearl paint codes.

c.  
The $20 appearance fee may be used on bumpers in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper.
(Example) The partial bumper charge can be assessed for damage to the center of
the bumper and an appearance fee for minor chips on the left end of the bumper
eliminating the need to charge for a full refinish.

8.  
Cracked or punctured bumper fascias will be charged a minimum partial bumper
repair fee of $125.00 for painted bumpers and $175.00 for textured bumpers per
the parameters below.



a.  
Crack(s) in the bumper, not exceeding a total combined length of four (4) inches
in total, or a puncture not exceeding the diameter of a U.S. quarter.

b.  
A  maximum of two dents, individually not exceeding two (2) inches in diameter
and confined to 1/3 of the bumper area.

 
 
9.  
Bumpers that are both painted and textured or two tone will be treated as
separate chargeable bumpers and charged the full repair amount for each panel if
the damage follows the above guidelines.

10.  
License plate screw holes in the front bumper cover used to attach the license
plate to the bumper, without the proper bracket, will be charged a minimum of a
partial bumper repair at $125.00.



11.  
Metal bumpers, either painted or chrome.

a.  
A maximum of two scratches or chips per bumper that are no longer than two (2)
inches and no wider than ¼ inch or, one scratch no longer than four (4) inches
and no wider than ¼ inch that penetrates the color coat, that would not require
filler are acceptable at no charge.

b.  
A maximum of two (2) dents that are individually no larger than one (1) inch in
diameter and do not damage the paint or chrome will be charged $100.00.

c.  
Damage exceeding the above criteria will be charged for a bumper replacement
including damage that removes any chrome plating on a metal bumper.



E. TIRES


The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:


The space saver spare tire used on most General Motors vehicles does not fall
into the same criteria as the four road tires.  The space saver spare must be in
the vehicle, inflated and undamaged.  The minimum 5/32 inch tread depth
requirement does not apply.  They also may not be the same make as the road
tires.


1.  
All tires must have 5/32 inch or better original tread across all primary tread
grooves without any exposed belts.  All tires must match by size, make and type.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
2.  
Only GM original equipment tires or GM approved replacement tires are
acceptable.  Refer to Exhibit F - GM Approved 2012 Replacement Tire Table.

3.  
When the replacement tire shown in Exhibit F is not available the first step
should be to contact the tire manufacturer through the Customer Assistance phone
number.  This information is located in the Tire Warranty Book included with the
vehicle’s warranty information.  If the replacement tire cannot be located a
replacement exhibiting the same TPC code as the original tire may be used,
however, all tires must match by size, make and type.

4.  
Tires without a TPC rating or when another manufacturer cannot supply the same
TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as
the tire matches the original by size, load rating and speed rating.  The same
rule as above will apply, all four tires must match by size, make and type.

5.  
Tires with mushroom-type plugs, installed from the inside out, in the tread
only, are acceptable.   All other plugs / patches are not acceptable.  General
Motors reserves the right to charge the Daily Rental Company via the MET Tire
Program for any unacceptable plugged tire found and replaced prior to the sale
of the vehicle, with no right to review.

6.  
Exhibit G - MET Tire Program, provides details for tire replacement under the
MET program.  This program is available to Daily Rental Companies at their
discretion.



Non Measureable Sipe Tread
[Graphic Omitted]


Measureable Tread Grooves Must be a Minimum of 5/32”.




F.  WHEELS, COVERS AND ALUMINUM WHEELS


Refer to Exhibit J for GM approved wheel repairs.


Wheel description and nomenclature


1.  
Stamped Steel Wheel – A base wheel usually painted black which utilizes a hub
cap or wheel cover.

2.  
Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy.  These
wheels are typically coated with either, 1) clear coat 2) paint with or without
clear coat 3) polished and clear coated or 4) chrome plated.



The following are acceptable return conditions for aluminum / alloy wheels,
stamped steel wheels, and wheel covers with any appropriate charges.  See
Exhibit J. for additional information:


1.  
Description of non-chargeable conditions.

a.  
The face of the wheel cover or wheel may have a maximum of two (2) light
scratches or scuffs to the surface not penetrating through to the base material
that are no longer than 1 1/2 inches and no wider then 1/4 inch.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
b.  
Light scratches or scuffs within one inch of the outside edge of the wheel or
wheel cover are acceptable, provided they do not, in total, exceed one-third
(1/3) the circumference of the wheel.

2.  
A $50 MET Appearance Charge will be assessed for abrasions and scratches,
exceeding those outlined in number one above, that do not remove material or
distort the outer edge of the wheel.

a.  
Damage must be limited to the outer one (1) inch of the edge of an Aluminum or
Alloy wheel that can be removed with light sanding.

b.  
The damage cannot, in total, cover more than 25% of the wheel’s rim area.

3.  
Scratches, scuffs or gouges that remove material or distort the outer edge of
the wheel can be repaired.  The following prices apply to aluminum, alloy and
chrome plated steel wheels as shown in Exhibit J.

a.  
All car and truck aluminum / alloy with clear coat or painted surface $165.00,

b.  
All car and truck chrome plated aluminum / alloy or steel $205.00.

c.  
All car and truck brightly polished aluminum $235.00.

4.  
Gouges of the base material in the center or spoke area of the aluminum / alloy
wheel are not repairable and must be charged for a replacement.

 
 
G. VEHICLE LIGHTING


The following are acceptable return conditions with regard to vehicle lighting:


1.  
All lights/lamps must be operational.  (Front, Rear, Side and Interior)



H.
INTERIOR SOFT TRIM AND CARPETS



The following are acceptable return conditions with regard to interior soft trim
and carpets:


1.  
All stains which can be removed by normal reconditioning are non-chargeable.

2.  
Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in
diameter and not through the backing material is non-chargeable.

3.  
For tears or cuts in leather, vinyl or cloth, on soft interior trim panels, the
following damage charges will apply.

a.  
$100.00 for tears or cuts not longer than two inches in leather or vinyl.

b.  
$70.00 for tears or cuts not longer than two inches in plain cloth, with no
pattern.

c.  
For tears or cuts up to four inches the damage charge is $125.00 for leather or
vinyl and $90.00 for plain cloth, with no pattern.

d.  
The above repairs cannot be utilized if the damage crosses a seam in the
material.

e.  
Damage exceeding the above criteria will require a trim panel part replacement.

4.  
Carpet stains that require bleaching and dying of the carpet will be charged $65
per section, i.e. right front, left front, etc.

5.  
Torn or punctured carpet may be repaired using the following pricing:

a.  
$50 charge for a puncture not exceeding ¾ inch in diameter.

b.  
$125 charge for a tear not exceeding two (2) inches in length.

6.  
Damage exceeding the above defined conditions, in number 4 and 5 above, will
require carpet replacement.



I.  
CARPET RETAINERS/ SILL PLATES

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
The following are acceptable return conditions with regard to carpet
retainers/sill plates:


1.  
Carpet retainers and sill plates must be in place.

2.  
Minor surface scuffs/scratches are acceptable.





J.  
VEHICLE GLASS



1.  
The following are acceptable return conditions with regard to rear windows, side
/ door windows, and any stationary glass:

a.  
Minor pinpoint chips or vertical scratches in the side / door glass will be
acceptable and noted in the non-chargeable portion of the AD006.

b.  
Minor pinpoint chips to any stationary or rear glass is acceptable as a
non-chargeable condition.

c.  
Any damage more severe than stated above will render the vehicle Currently
Ineligible and must be released to the rental account for repair.



Only windshields can be charged as a MET Program charge or part
replacement.  Door, side and rear windows cannot be charged as current damage
and must be considered Currently Ineligible and released to the rental account
for repair.  A $75.00 Re-inspection Fee will be charged upon the vehicle’s
return.


2.  
Windshield

 
a.  
Pinpoint chips are non-chargeable providing the glass is not
sandblasted.  Sandblasted glass is defined as a series of pinpoint chips in a
concentrated area.

b.  
Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three
sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips
reside in the driver's side wiper area.

c.  
Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch
inbound from the "Frit Band" (windshield outer perimeter darkened area) are
non-chargeable.

d.  
General Motors will not accept glass that has been repaired.  Only OEM glass is
acceptable (see Exhibit H: GM Windshield Glass Manufacturers.)

e.  
Damaged windshields may be replaced under the terms of the MET program.



3.  
General Motors reserves the right to charge the Daily Rental Company $220 for
each windshield replaced at auction prior to sale of vehicle where previously
written as “chipped no charge”, with no right to review.



III.       ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES


A.  
Original Equipment - All original equipment and accessories noted on the factory
invoice must be on the vehicle.  All missing parts (such as body side moldings,
wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel
wrench) are to be replaced prior to return and must be original GM
equipment.  All OEM options and accessories must be installed on the vehicle
prior to being placed in daily rental service.

B.  
After-Market Equipment - Any after-market parts or accessories i.e. GPS /
navigational systems, pick-up truck bed liners, running boards, etc. installed
by the rental account or their agent must have prior  GM Remarketing approval
prior to installation.  Drilling, electrical modifications, etc. without prior
approval will render the vehicle permanently ineligible.  Pick-up truck bed
liners, running boards, etc. must be left on the vehicle at turn back.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
IV.           MISSING EQUIPMENT PROGRAM (MET)


A.  
The Missing Equipment Program (MET) is designed to expedite turn-in by allowing
the Daily Rental Company to pay for select missing parts or accessories as
determined by GM Remarketing (refer to Exhibit C), as opposed to the Daily
Rental Company replacing the part or accessories.  MET items will be deducted
from the repurchase payment to the  Daily Rental Company.  MET items will not be
included as part of the $450 chargeable damage allowance (Refer to Section I-D,
Damage Allowance).



B.  
Vehicles turned in with one or all the mats missing, on vehicles so equipped,
will be assessed a MET charge for missing mats or for the set if none are
returned with the vehicle.  All vehicles will be assessed the appropriate MET
fee for any missing floor mats.  Floor mats are required per the “Minimum
Equipment Requirements”.

C.  
Keyless remote / key fobs must be operational.  Key fobs that are not functional
will be charged $30.00 for re-programming.  Missing key fobs will be assessed
the programming fee, which is included in the Met fee for the missing key
fob(s).  Missing keys utilizing an integral Keyless Remote  and key will be
charged the Keyless Remote MET charge as they are not serviced separately.



V.           VEHICLE INTEGRITY


A.  
Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for rejecting the vehicle as a permanent reject.  Minor damage that has
not been repaired (i.e., small dents, scrapes, or scratches) which does not
compromise the structural integrity of the vehicle is acceptable on the
following components:

1.  
Floor Panel / Trunk Floor

2.  
Mid – Rail Assembly  (See Exhibit D)

3.  
Outer Rocker Panels / Pinch Welds

4.  
Frame Rails / Rail Extensions

5.  
Sub-Frame Assemblies (Engine Cradles) (See Exhibit D)



B.  
Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or
less for any cosmetic repairs is acceptable, on the following components,
provided there is no structural damage and the repairs meet GM standards:

1.  
Frame Rail / Rail Extensions

2.  
Apron / Upper Reinforcements

3.  
Cowl Panel

4.  
Hinge / Windshield "A" Pillar

5.  
Center / "B" Pillar



C.  
The cosmetic repair time shown above is just that, cosmetic.  This may include
aligning the ends of the frame rails to align the bumper, etc.  Pulling or
sectioning frame rails, doorframes, and pillars are not acceptable repairs for
rental vehicles being turned back to General Motors.  A cosmetic repair to frame
rails does not include adding body filler / Bondo.  This practice will
permanently reject the vehicle.



D.  
Repaired damage or replacement of the following components is acceptable:

1.  
Radiator Core Support

2.  
Frame Rail Extensions

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
3.  
Engine Sub-Frame

4.  
Outer Rocker Panel

5.  
Rear Body Panel

6.  
Quarter Panel (Proper Sectioning is Acceptable)

7.  
Roof (Repair only, no repair to the Roof Rails)



E.  
Vehicles with misaligned door(s) exhibiting any of the following conditions must
be considered currently ineligible (CI) due to the difficulty in determining the
cause of the misalignment and or appropriate repair charges:



1.  
The door “ramps up” on the lock striker when closing but may be aligned when
closed and latched.

2.  
The door contacts any part of the door opening or door frame.

3.  
Any contact with surrounding panels.

4.  
When previous repairs involving the misaligned door are observed, the
misalignment must be considered a poor previous repair and released to the
rental account for correction.



VI.           LITIGATION LIABILITY


Non-disclosure of damages or the use of non-GM OEM parts by the Daily Rental
Company may result, at GM's discretion, in the Daily Rental Company being named
as a participant in any litigation brought against GM.  If a Daily Rental
Company attempts to return vehicles with non-disclosed damage, or purposely
conceal prior repairs, it will result in GM refusing to accept additional
vehicles for turn-back.


VII.  
GENERAL TURN-IN PROCEDURES



A.  
FORECAST



1.  
At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to
be notified, in writing (E-mail) by the Corporate Office of the Daily Rental
Company of the following:

a.  
Turn-in location

b.  
Quantity



Please E-mail this forecast to your Account Representative.  E-mail address can
be found in Section IX-C.


2.  
Two weeks prior to turn-in, the Daily Rental Company is to advise the GM
approved turn-in location of tentative quantities and days for turn-in via
written confirmation.  GM reserves the option to limit daily returns.  Failure
to comply with this procedure may result in GM's refusal to allow any vehicle to
be returned, thus delaying the actual acceptance date.



B.  
DELIVERY



Vehicles returned for repurchase shall be delivered to a GM approved turn-in
location and parked in the designated return area at no expense to GM.  A list
of GM approved locations is attached and is subject to change at GM's discretion
(Exhibit D).  Normal operating hours for delivery is 8am to 5pm, Monday through
Friday.  The Daily Rental Company should allow sufficient time to prepare the
vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
C.  
INSPECTION



1.  
Vehicles will be inspected by an authorized representative of GM, using the
electronic Form AD006.  The initial vehicle inspection will be provided to the
Daily Rental Company at General Motor's expense.  The Daily Rental Company will
be charged $75 for each inspection and/or verification required after the
initial inspection.  Hawaii vehicles will be charged $115 for each inspection
required after the initial inspection.

2.  
The $75 re-inspection fee will be charged when a vehicle has been previously
inspected and removed by the Daily Rental Company prior to acceptance, or when
the Daily Rental Company replaces MET items.



D.  
REVIEWS



1.  
The Met/Non-Met report will be printed twice daily - at mid-day and
end-of-business (5:00 PM).  The end-of-day report will not contain the day's
summary but rather summarize what was completed after the mid-day report.

2.  
Vehicle worksheets are printed and available throughout the day.

3.  
Reviews can be conducted throughout the day.  However, reviews must be completed
prior to three (3:00) PM the day following printing of the worksheet.  This will
permit prompt shipment of vehicles.  If the review is not completed prior to
three (3:00) PM, the vehicle will be processed as per the original inspection.

4.  
Vehicles with current damage not exceeding $450 and MET charges collectively not
exceeding $100 will be processed as written, with no right to review.  Keyless
entry key fob programming is not included in the $100 total and is not
considered a reviewable MET charge.

5.  
After a vehicle has been reviewed by the rental account representative and the
site inspection provider representative, any agreed upon changes must be signed
and dated by both parties on the Yard Worksheet.  The change(s) must be clearly
noted on the Yard Worksheet to aid in tracking the change(s).  Without this
notation it is very difficult to accurately determine which line was changed and
to what extent, should a question arise in the future.  Not clearly noting the
changes can also lead to errors when inputting the changes to update the
inspection.

6.  
 Additionally, it is the responsibility of the inspection provider to enter all
agreed upon changes into their inspection system and processed to RIMS so the
charges are added or removed from the Condition Report prior to
acceptance.  Yard worksheets that were changed after the review process must be
retained for a minimum of 6 months.  Failure to make agreed upon changes may
result in a chargeback to the inspection provider for the cost of the
inspection.



E.  
ACCEPTANCE



1.  
A copy of the Form AD006 or an electronic file will serve as the acceptance
receipt for the Daily Rental Company.  The date used to stop depreciation will
be identified on the acceptance line of Form AD006 or on the electronic file.

2.  
The Daily Rental Company will have three (3) business days from the vehicle
turn-in date to provide the vehicle title to a GM approved Title Center in order
to receive the turn-in date as the depreciation stop date/acceptance date
(should all other conditions be satisfied). The day the vehicle is turned in is
considered the first business day.  See Exhibit I for more details.



F.  
REJECTS

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
1.  
Rejected vehicles left at marshalling yards in excess of three (3) business days
upon removal notification may result in no additional vehicles being approved
for return.

2.  
Vehicles at an auction waiting for title more than 30 days must be removed by
the Daily Rental Company.  The vehicle will be classified as Currently
Ineligible and will be assessed a re-inspection fee if / when it is returned.
Neither General Motors nor any approved turn back location is responsible
responsible for any liability regarding rejected vehicles, not removed within
three (3) business days

3.  
Vehicles that are classified as a Permanent Reject by the inspection provider
will be assessed a $75 service charge.  General Motors Remarketing will provide
a quarterly invoice which will include the turn back location, turn-in date,
VIN, and the reject reason.

4.  
It is General Motors’ practice to ship vehicles once they pass the inspection
process, with or without acceptance.  On rare occasions, a title may not be sent
to the Title Center in time and the vehicle exceeds the maximum allowable
in-service time.  Depending on the timing, the auction that received the
vehicle, may recondition the vehicle and / or perform repairs in preparation for
sale.  Should this occur due to the rental account not sending the title and the
vehicle becomes ineligible for repurchase by GM, the charges for these services
along with the shipping cost will be charged to the rental account, and paid,
prior to releasing the vehicle back to the account.





G.
OTHER



1.  
Mechanical and body shop labor rates used to calculate chargeable damage will be
subject to change.  The following are the current labor rates for metal repairs,
paint, and mechanical (part replacement):

a. $37.80 Metal Repair
b. $37.80 Paint
c. $38.00 Part Replacement (mechanical)


2.  
In the event a vehicle is returned to General Motors in error, the following
guidelines will be used to return the vehicle to the rental account.

a.  
Rental Account request for vehicle return “prior” to acceptance

Vehicle will be temporarily rejected by General Motors and the vehicle will be
returned to the Daily Rental Company.
If the vehicle is returned at a later date, a $75.00 re-inspection fee will be
charged.


3.  
Rental Account request for vehicle return “after” acceptance

a.  
Payment can be stopped - The vehicle will be released to the Daily Rental
Company from its current location.  A $250 administrative fee will be charged to
the Daily Rental Company in addition to all other expenses incurred by GM on the
vehicle, including but not limited to inspection fees, shipping, marshalling
yard, and auction expenses, on a cost basis.

b.  
Payment cannot be stopped or funds have already been disbursed - The vehicle
will not be returned to the rental account.



VIII.           PERMANENTLY REJECTED VEHICLES
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
A.  
Should disqualifying damage be noted after vehicle acceptance, General Motors
will invoice the Daily Rental Company for the vehicle purchase price, an
administrative fee of $250, plus any additional costs incurred following vehicle
acceptance by GM (i.e., freight, cleanup, repairs), by a debit to current funds,
or if no funds are available, a check forwarded to:

General Motors Corporation
Fleet and Commercial Operations - Remarketing
Renaissance Center
Tower 100, 19th Floor
MC 482-A19-B36
Detroit, MI 48265-1000
B.  
Vehicles removed from the program in accordance with the terms and conditions of
the Program become the responsibility of the Daily Rental Company.  The Daily
Rental Company is responsible for arranging vehicle pick-up at a location
designated by General Motors.



 
IX.      MISCELLANEOUS ITEMS



A.  
GENERAL RETURN FACILITY GUIDELINE



Any abuse of personnel or property at a GM authorized return facility by a Daily
Rental Company representative will result in the immediate expulsion of said
person from the GM authorized return facility.


B.  
HOLIDAYS



General Motors approved turn-in locations will be closed on the following dates:
2012 CY – May 28th, July 4th, September 3rd, November 22nd & 23rd and December
24th, through January 3, 2013. The last day for rental returns at year end will
be December 20, 2012 with reviews completed by December 21, 2012.


General Motors reserves the right to amend this list of dates at its discretion.




C.  
CONTACT INFORMATION



All questions pertaining to the foregoing Turn-In Standards and Procedures
should be directed to the appropriate General Motors Remarketing Customer
Support Team Member:




GM RENTAL SUPPORT GROUP
John Pruse, Manager
313-665-1410
john.pruse@gm.com
Sandy Grinsell, Enterprise / Vanguard /
Licensees and  Hertz and Licensees
313-667-6437
 
sandy.grinsell@gm.com
Tom Martin,  Avis Budget / Licensees,
Inspection Providers, Technical Bulletins
and Rental Return Guidelines
313-667-6434
 
thomas.martin@gm.com
Audre’ Walls,  Independent Rental
Accounts,  Dollar Thrifty an HP.
Inspection Providers and Special Projects
313-667-6444
 
audre.walls@gm.com



 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT A
GENERAL MOTORS
VEHICLE CATEGORIES / PRIOR REPAIR LIMITS


CATEGORY #1
CATEGORY #2
CATEGORY #3
CATEGORY #4
$2,250
$2,750
$3,250
$4,250
       
CHEVROLET
CHEVROLET
CHEVROLET
CHEVROLET
Aveo
Equinox
Impala
Corvette
Cruze
Malibu
Camaro
Suburban
HHR
Captiva
Express Van
Tahoe
Sonic
 
Colorado
 
Spark
GMC
Silverado
BUICK
 
Terrain
Traverse
Lucerne
           
BUICK
CADILLAC
   
LaCrosse
(All Models)
   
Regal
     
Enclave
GMC
   
Verano
Yukon / XL
           
GMC
     
Savana Van
     
Canyon
     
Sierra
     
Acadia
                                                                               
                                                 

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT B
PAINTLESS DENT REMOVAL (PDR)
PROCESS AND LIMITATIONS
A.  
PDR Categories



1.  
Size of rounded dent, up to four (4) inches in diameter.

2.  
Number of dings per panel, up to seven (7) per panel, at $50 per panel.

3.  
Number of dings per panel, between eight (8) and twelve (12) per panel, at $75
per panel.

4.  
Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at
$100 per panel.

5.  
One single dent, up to six (6) inches in diameter or one large shallow dent up
to 18 inches in the hood, roof or deck lid, at $100.



B.  
PDR Process - The PDR process can be utilized in the repair of the following
areas:



1.  
Dings and dents varying in size and shape.

2.  
Minor creases, shallow palm prints and protrusions.

3.  
Dents in body feature lines.



C.  
PDR Limitations



1.  
General Motor’s inspection providers will utilize the Dent Wizard, Paintless
Dent Removal Guide to determine panel accessibility by vehicle.

2.  
Creases that exceed six (6) inches will not be considered.

3.  
Sharp creases, regardless of size, will not be considered.

4.  
If the paint is broken, PDR is not to be considered, unless otherwise specified
by panel or area.

5.  
No hole drilling will be acceptable in the PDR process.

6.  
PDR may be used to repair existing, qualifying PDR repairable, damage to a
previously repaired panel that meets GM and industry repair standards.  PDR is
not acceptable for use on a poor previously repaired panel.

7.  
The Dent Wizard Glue Stick process can be used to repair dents where previously
not assessable.  The charge for this process is the same as traditional
PDR.  Please see the requirements for a Glue Stick repair to be considered
below.

a.  
No paint damage may exist in or near the area to be repaired.  This process will
pull damaged or loose paint away from the body.

b.  
The vehicle must have original factory paint as consistency in base coat and
clear coat offer the best opportunity for a successful repair.

c.  
A dime to a half dollar size dent either round or oval can be considered for
this type of repair.

d.  
Shallow or soft impacts with a depth of a ¼ inch or less that is NOT creased or
sharp may be considered for a glue stick repair.

e.  
Damage on a panel edge or body line cannot be considered for a glue stick
repair.



D.  
If the damage exceeds the PDR limitations of these guidelines, paint and metal
time will apply.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT B Cont’d
PAINTLESS DENT REMOVAL (PDR)
PROCESS AND LIMITATIONS, Cont’d.




E.  
Hail damaged vehicles.



Most hail damaged vehicles are considered minor dents as there are only a few on
some panels.  Others however have a large number of dents per panel and do not
qualify for normal Paintless Dent Removal (PDR) pricing.


Vehicles exhibiting major hail damage must be evaluated in conjunction with
Bulletin RS-08-17 issued March 4, 2009, “Vehicles with Excessive Existing
Damage”.  The pricing for these hail damage repairs are much different than the
normal PDR pricing as is the repair process for this type of excessive damage.


Please use the following criteria when inspecting a vehicle with existing hail
damage:


·  
Panels with 15 or fewer small hail dents, with no paint damage, may be written
with the normal PDR charge of $50 for 7 dents or less, $75 for 8 to 12 dents or
$100 for 13 to 15 dents per panel.



·  
Vehicles with a single panel over 15 small hail dents must be charged a paint
and metal repair, with the appropriate repair time.



·  
When more than one panel is hail damaged and the number of dents exceeds 15 per
panel, the vehicle must be designated as “Currently Ineligible” and gate
released to the rental account for repair of the damaged panels prior to return.



Vehicles released to the rental account must have the damage disclosure updated
to reflect the additional repairs and the vehicle must be repaired to less than
$100 of existing damage.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT C
 
MET PROGRAM PRICE LIST
MET Part Description
PRICE
Navigational CD / DVD
$260
14 Inch Tire
$120
15 Inch Tire
$130
16 Inch Tire P
$160
16 Inch Tire T
$210
17 Inch Tire All
$240
18 Inch Tire All
$250
19 Inch Performance Tire
$516
19 Inch ALL OTHER
$159
20 Inch Tire All
$310
22 Inch Tire All
$268
   Wheel Appearance Fee
$ 50
      Cargo Cover – TrailBlazer / Envoy Rear Floor Storage
$59
Cargo Net – Trunk
$ 17
Cargo Package Shelf
$180
Cargo Shade
$108
CD DVD Storage Holder
$ 15
Cell Phone / Sun glass Holder
$ 18
Cigarette Lighter
$   8
Cigarette Lighter – Multiple
$ 16
      Console – Second Row Mini Van
$235
Cup Holder
$  15
Cup Holder – Multiple
$ 30
Dirty Interior
$  35
Dome Light Cover
$   5
Dome Light Cover – Multiple
$ 10
DVD Remote
$ 48
DVD Wireless Headphone (1)
$ 55
DVD Wireless Headphone (2)
$110
Emergency Highway Package
$ 144
Floor Mat – Cargo Area – SUV and Van
$50
Floor Mat Set – Front – Passenger Car
$34
Floor Mat Set – Front – SUV
$40
Floor Mat Set – Front – Van
$22
Floor Mat Set – Rear – Passenger Car
$24
Floor Mat Set – Rear – SUV
$45
Floor Mat Set – Rear – Van
$30
      Foot Pedal Pad
$5
      Foot Pedal Pad – Multiple
$10
Hanger Hook
$   5
      Hawaii Outer Island Shipping Fee
$  75
      Hawaii Ship Back Surcharge
$450
Interior Emblem
$   8
Interior Emblem – Multiple
$ 16
Key - Electronic Engine
$  35

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Keyless Remote (1) Includes programming
$  97
Keyless Remote (2) Includes programming
$187
Keyless Remote Reprogram 1 or 2
$ 30
Manual – All Other
$  10
Manual – Cadillac
$  25
MET Verification
$75
Misc. MET #1
$ 10
Misc. MET #2
$ 20
Misc. MET #3
$ 30
Misc. MET #4
$40
Misc. MET #5
$50
Onstar Antenna (Glass Mounted)
$ 32
Organizer Package Cargo
$120
Radio Knob
$   5
Repair Verification
$ 75
Seat Belt Molding
$   5
Spare tire cover (Passenger car - trunk)
$45
Trunk Mat – Cadillac
$  34
Air Compressor Kit
$101
EXTERIOR
 
Antenna Mast
$   8
Body Side Mldg F Dr Car
$78
Body Side Mldg F Dr Trk
$23
Body Side Mldg F Fdr Car
$28
Body Side Mldg F Fdr Trk
$59
Body Side Mldg Qtr Pnl Car
$34
Body Side Mldg Qtr Pnl Trk
$211
Body Side Mldg R Dr Car
$67
Body Side Mldg R Dr Trk
$54
Convertible Boot – Center Cover
$192
Convertible Boot – Outer Cover
$377
Convertible Boot Bag
$  55
Door Revel Mldg Car 1
$60
Door Revel Mldg Car 2
$60
Gm Logo Small All
$4
Hood Ornament
$  25
Name Plate Rear Car
$17
Name Plate Rear Trk
$29
Plastic Lug Nut Cover
$  13
Rocker Mldg Car 1
$120
Rocker Mldg Car 2
$120
Rocker Mldg Trk 1
$131
Rocker Mldg Trk 2
$131
Roof Seam Molding Lt Car
$31
Roof Seam Molding Rt Car
$31
Spare Tire Cover – Truck Only
$  72
Spare Tire Hanger – Van
$  50
Wheel 1  Cover Truck
$39
Wheel 1 Cover Car
$55
Wheel 1 Ctr Cap Car
$26

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Wheel 1 Ctr Cap Trk
$21
Wheel 2  Cover Truck
$39
Wheel 2 Cover Car
$55
Wheel 2 Ctr Cap Car
$26
Wheel 2 Ctr Cap Trk
$21
Wheel 3  Cover Truck
$39
Wheel 3 Cover Car
$55
Wheel 3 Ctr Cap Car
$26
Wheel 3 Ctr Cap Trk
$21
Wheel 4  Cover Truck
$39
Wheel 4 Cover Car
$55
Wheel 4 Ctr Cap Car
$26
Wheel 4 Ctr Cap Trk
$21
Windshield Glass
$220



MISCELLANEOUS – MET ITEM


The MET program also includes the acceptance of vehicles with miscellaneous
missing or broken items to facilitate vehicle turn-ins.  Examples of these items
are:


Ø  
Missing/broken knobs and switches

Ø  
Loose rear speaker wires

Ø  
Missing windshield washer cap

Ø  
Missing emblems



The MET codes for these items reflect a flat rate charge as follows:


MET #1………………………$10
MET #2………………………$20
MET #3………………………$30
MET #4………………………$40
MET #5………………………$50


Hawaii Outer Island Shipping Fee…………………………….……..…   $75
Hawaii Ship-Back Surcharge. ……………………..………..…...…..…  $450
“Poor Prior Repairs” – Maximum………………………………………    $700


 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT D


MID – RAIL ASSEMBLY


The Mid – Rails are structural components located directly below the occupant
compartment of a vehicle just inboard of the inner rocker panel.  They are
welded to the Torque Box and the vehicle floor pan.


A.  
ACCEPTABLE DAMAGE

1.  
Minor dents in the Torque Box Cover not caused by collision.

2.  
Minor dents in the surface of the Mid-Rail that do not bulge, dent or in any way
deform the sides of the rail.

3.  
Stamped holes in the Mid - Rail that are enlarged or deformed but not torn.

4.  
Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”.

5.  
Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and
Fixtures.



B.  
REPAIRS

1.  
There are no acceptable or approved repairs.



C.  
CAUTIONS

1.  
TIE DOWN HOLES

a.  
Mid – Rails are not a component of vehicle tie down.  Stamped holes in the

Mid – Rail cannot be used for vehicle tie down.


In order to clarify securement requirements for vehicles shipped on haulaway
equipment, all vehicles must be shipped utilizing soft-tie straps, except for
those identified below.


The following vehicles are currently using the traditional chain tie down
process.  Chevrolet Silverado and GMC Sierra (all configurations), Yukon, Tahoe,
Escalade, Yukon XL, Suburban, Escalade EXT, Chevrolet Express and GMC Savana
Vans.




 Requirements for soft-tie straps on haulaway equipment:


1.  
Tie down holes have been eliminated on all General Motors Passenger Cars and
Crossovers.  Those that still have the tie down holes may not be reinforced and
must not be used to secure the vehicle for shipping.  Chains must never be used
on undercarriage components for tie down purposes.



This tie down procedure MUST be used when transporting the identified General
Motors vehicles by truck.  Rental vehicles returned to General Motors for
repurchase that exhibit a torn or damaged undercarriage, from improper tie down,
may result in the vehicle being permanently rejected.




2.  
JACKING AND LIFTING

a.  
Significant damage to the Mid – Rail can occur from improper lifting.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
b.  
Reasonable care should be taken when jacking or lifting any vehicle.  Proper
jack and hoist placement locations are shown in the vehicle’s Owner’s Manual and
Shop Manual.





ENGINE CRADLE


The engine cradle is generally the lowest part of the vehicle.  Due to its
location on the vehicle, it is subject to abrasions, scarring, and minor denting
from road debris.  These conditions are normal and not indicative of a product
failure or evidence of prior front-end damage.


Upon inspection, minor conditions such as the above are to be noted, as
non-chargeable as long as there is no disclosure of prior damage or repair to
the front of the vehicle, or evidence of misalignment.  The Turn Back Guidelines
clearly allow the Rental Account to replace the engine cradle, as it is a bolt
on part.  Sectioning or pulling this part is not allowed.


 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT E, 1 of 4


ATTENTION:  Some of the return sites listed below are located at an
auction.  Please note the address is where the vehicles are to be returned and
not necessarily the auction address.


GM REMARKETING VEHICLE TURN-IN LOCATIONS
The turn in locations listed below are at GM's discretion, and are subject to
change.


Alabama
ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761


Arizona
ADESA PHOENIX AA,  6740 W. GERMANN, CHANDLER, AZ 85226, 520-796-1428


California
RICHMOND DIST. CENTER, 980 Hensley Rd. Richmond, CA 94804 Phone:  510-232-9883


SAN BERNARDINO DIST. CENTER,  1698 Santa Fe Way,  San Bernardino, CA 92410
909-381-9050


Colorado
UNION PACIFIC RAILROAD, 9900 I-76 Service Road, Henderson, CO 80640,
303-286-0345


Connecticut
SOUTHERN AA, 164 South Main St., East Windsor, CT  06088-0388, 860-292-7550


Florida
ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505


PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478,
561-625-9615


Georgia
ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265, 770-357-2133


Hawaii
HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819,
808-848-8146


MAUI DIST CENTER,   Pier 1 - 105 Ala Luna Street, Kahului, HI 96732,
808-848-8146


Idaho
BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT E, 2 of 4


Illinois
IAA CHICAGO SOUTH MARSHALLING YARD, 16425 South Crawford Ave., Markham, IL
60428, 708-589-4653


ABC ST. LOUIS AA, 721 South 45th Street, Centreville, IL 62207, 636-332-1227
X227


Indiana
ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168,
317-838-5777


Louisiana
ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425


IAA BATON ROUGE AA, 29000 Frost Road, Livingston, LA 70754, 225-686-7121


Maryland
BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316


Massachusetts
ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701,
508-620-2959


Michigan
MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122,
734-474-5328


Minnesota
ADESA MINNEAPOLIS AA, 17600 Territorial Road, Maple Grove, MN 55369,
763-416-0594


Missouri
ADESA KANSAS CITY, 1551 ADESA Drive, BELTON, MO 64081, 816-318-9912


FOR ST. LOUIS PLEASE SEE ILLINOIS


Nebraska
OMAHA MARSHALLING YARD, 5402 L Street, Omaha, NE 68117, 402-490-1679


 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT E, 3 of 4


Nevada
BRASHER’S RENO AA,  6000 Echo Ave.,  Reno, NV 89506,  775-828-3427


UNION PACIFIC RAILROAD, 4740 East Tropical Parkway, Las Vegas, NV 89115,
702-632-2863


New Jersey
PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114,
973-274-1737


New Mexico
BNSF RAILWAY, 102 Woodward, Suite B, Albuquerque, NM 87102, 505-247-2087


New York
STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533


North Carolina
GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407,
336-856-2440


North Dakota
ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139


Ohio
COLUMBUS FAIR AA,  2170 New World Dr.,  Columbus, OH 43207,  614-497-1710


Oklahoma
DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK  37107,
405-290-7192


Oregon
UNION PACIFIC RAILROAD, 9003 North Columbia, Portland, OR 503-283-1465


Pennsylvania
PITTSBURGH INDEPENDENT AA, 378 Hunker Waltz Mill Road, New Stanton, PA 15672
724-910-1842


South Carolina
CHARLESTON AA, 651 Precast Lane, Moncks, SC, 29641, 843-761-0541  X139
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT E, 4 of 4


Tennessee
ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN  37210, 901-365-8978


ADESA NASHVILLE AA, 631 Burnett Road, Nashville, TN 37138, 615-240-3023


Texas
ADESA SAN ANTONIO AA,  200 S. Callaghan Road,  San Antonio, TX
78227,  210-432-2253


ADESA HOUSTON, 4526 North Sam Houston Parkway, West, Houston, TX 77086,
281-444-4900


ADESA DALLAS AA, 3501 Lancaster-Hutchins Rd., Hutchins, TX 75141, 972-284-4778


Utah
BRASHER’S SALT LAKE AA, 780 South 5600 West, Salt Lake City, UT 84104-5300,
801-366-3836


Washington
TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421,
253-719-1761


Wisconsin
GREATER MILWAUKEE AA, 8920 W. Brown Deer Road, Milwaukee, WI 53224, 262-835-9802


 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT F




GM Approved 2012 MY Replacement
Tire Table




For Electronic Receipt,
See Replacement Tire Table.xls file






 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT G


MET Tire Program Replacement Tires


 

Met Number Tire Size Met Charge       00000169  14 Inch  $120.00  00000170  15
Inch  $130.00  00000171  16 Inch  $160.00  00000208  16 InchT  $210.00 
00000206  17 Inch All  $240.00  00000607  18 Inch All  $250.00  00000983  19
Inch Performance  $516.00  00000985  19 Inch ALL OTHER  $159.00  00000609  20
Inch All  $310.00  00000987  22 Inch All  $268.00 

 
 
Legend:
P – Passenger Car
T – Trucks




The MET Tire Program is limited to two (2) tires per vehicle.  Any flat,
mismatched or incorrect tires will not be considered for the MET tire program.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT H
 
GM WINDSHIELD GLASS MANUFACTURERS


MANUFACTURER
BRAND
BRAND
BRAND
BRAND
BRAND
AGC
AP Tech
AP Technoglass
Asahi of America
Asahi
AP
Carlex
         
Pilkington
LOF
United LN
     
PPG
PGW
       
Guardian
         
Fuyao
         
Vitro
Crinamex
Autotemplex
Vitroflex
   
Saint Gobian Sekurit
Sekurit
       



 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT I


TITLE SHIPPING and HANDLING PROCEDURE


This procedure will assure timely payment and processing of returned rental
vehicle(s) to General Motors.  All titles must be received within three (3)
Business days of the vehicle’s return to retain the original return date.  All
titles must be sent to an approved General Motors Title Center.


SGS Title Center
9805-C North Cross Center Court
Huntersville, NC 28078
704-997-1082


Furthermore, all title shipments to the title center must contain a packing
list.  The packing list must contain the following information:


Company name and address
Contact name and phone number
FAX number
Full Vehicle Identification Number (VIN), for each title in the package.


An example of a packing list is shown below.  For packages containing more than
ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all
titles to be sent to the Title Center.  The spreadsheet should contain the same
contact information shown above for a packing list.  The Title Center will enter
the VIN list into their system and use it to verify the titles have been
received and processed.  The sender will be notified of any missing or incorrect
titles.


SAMPLE PACKING LIST




PACKING LIST


Friendly Rent A Car
123 USA Drive
Anywhere, USA 12312


John Doe
Phone                   123-123-4567
FAX                      123-123-7654




Full VIN for each title contained in the package.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT J
Aluminum / Alloy Wheel Repair Guidelines


The photos below are examples of aluminum / alloy wheel damage and the
appropriate charges associated with each example.


Light scratches that can be repaired with light sanding will be charged a $50.00
MET Appearance Fee
Minor scuff   non-chargeable
 
[Graphic Omitted]


Substantial amount of material removed.  Must be charged for a wheel repair as
shown below
 
[Graphic Omitted]
 
[Graphic Omitted]


 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
EXHIBIT J
Aluminum / Alloy Wheel Repair Guidelines, (cont’d).


The following guidelines have been established to define the extent of
repairable damage to an aluminum / alloy wheel.  The charge for wheels damaged
as described below including mounting and balancing will be as follows:  All car
and truck aluminum / Alloy clear coat or paint $165.00, all car and truck
polished aluminum / Alloy $235.00, all car and truck chrome plated aluminum /
Alloy or steel $205.00.


·  
The damaged area to be repaired cannot exceed 90 degrees of the wheel’s
circumference, see chart below.

·  
Curb rash is defined as a scrape or gouge to the outboard rim flange.  This is
the part of the wheel where a clip-on or balance weight would attach.



[Graphic Omitted]




·  
Damage to any other part of the wheel or damage to the rim flange exceeding the
above conditions is not repairable and would require replacement.

·  
A wheel with a crack or dent of any type is not acceptable for repair.



ALLOWABLE WHEEL DAMAGE AREA IN INCHES
WHEEL SIZE
CIRCUMFERENCE
90 DEGREE
DAMAGE AREA
IN INCHES
14”
44”
11”
15”
47”
12”
16”
50”
12”
17”
54”
14”
18”
57”
14”
19”
60”
15”
20”
63 ”
16”
22”
69”
17”



 
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Attachment 1D (YT8)


YT8 Flat Rate Program for the 2013 Model Year
GUIDELINES, RATES AND PARAMETERS
Vehicle Segment
Depreciation
Incentives
ADDITIONAL PARAMETERS
 
$/Month
Matrix
MY Bonus
REQUIRED OPTIONS:
Brand
Flat
$/Unit
$/Unit
“***”
                   
REQUIRED HOLD PERIOD:
       
MINIMUM HOLD:
“***”
“***”
“***”
“***”
“***”
MAXIMUM HOLD:
“***”
       
All 2013 MY YT8 units must be accepted by GM before 7/31/2015
                 
DAMAGE ALLOWANCE:
       
“***”
       
Refer to 2012 CY Turn-In Standards and
       
Procedures (Attachment 1B) for more information
                 
MILEAGE ALLOWANCE:
       
0 TO 150 DAYS IN SERVICE:
“***”
       
151 TO 550 DAYS IN SERVICE:
“***”
       
                                                     MILEAGE PENALTY:
“***”
                   
CYCLE DATES:
       
1ST CYCLE:
N/A
       
2ND CYCLE:
N/A
       
CYCLE DATE DETERMINED BY IN-SERVICE DATE
       
IN SERVICE DATE = EXPIRATION IN TRANSIT (as shown on invoice) + 5 DAYS
                 
OTHER SPECIAL CONSIDERATIONS:
       
“***”



DEPRECIATION CALCULATIONS


1.  Capitalized cost shall be calculated at dealer cost of base vehicle and
optional equipment, plus freight, less Hawaii excise tax and tire weight tax, if
applicable.
2.  Depreciation will be calculated by using the monthly depreciation rate times
12 months, divided by 365 days in the year, multiplied by the number of days in
service which is determined by the day the vehicle is returned and accepted by
General Motors in accordance with GM 2012 CY Turn-In Standards And Procedures
(Attachment 1B).
3.  Return purchase amount will be the capitalized cost net of calculated
depreciation and applicable damage including MET items and/or mileage penalties
as well as any other applicable administration fees as noted in the GM 2012 CY
Turn-In Standards And Procedures (Attachment 1B).
4.  Out-of-service date shall be the date the vehicle is returned to an approved
GM turn-in site provided the rental fleet customer meets all program  parameters
and completes the sign-off procedures.

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.


Attachment 2


GENERAL MOTORS
2013MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES


 1.
PROGRAM NAME AND NUMBER:

 
2013 Model Year National Fleet Risk Purchase Program for Daily Rental Customers

 
Program Code:  VX7

 
Program No. 02-13VX70- 01



 2.
PROGRAM DESCRIPTION:

 
This program makes available to General Motor’s dealers and qualified daily
rental customers, allowances on select 2013 model year General Motors vehicles
sold and delivered to qualified daily rental customers.



The following are not eligible for this program:
 
-
Preferred Equipment Group (P.E.G.)/Option package discounts

 
-
Recreational vehicles

 
-
Vehicles delivered from dealer inventory



 
A qualified daily rental fleet customer must have a General Motors Fleet Account
Number (GM FAN) to be eligible for any GM fleet incentive.





 3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

Program Start Date:
Opening of 2013 model year ordering system

Program End Date:
When Dealers are notified that 2013 model year fleet orders are no longer

 
being accepted by General Motors

In-service Period:
Minimum seven (7) months.  If, however, a vehicle has been damaged beyond

 
repair, i.e., fire, frame, stolen, embezzled or water damage, etc., and
documentation is available to support the condition, this provision will be
waived.



IMPORTANT - Acceptance of an order on any vehicle line does not constitute a
commitment to build or to build within a specific time frame.


All vehicles including non-returned vehicles supplied by GM under this agreement
are subject to the export control laws and regulations of the United Sates
(U.S.) and the daily rental customers and dealers shall comply with such laws
and regulations.


4.
ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:

 
Eligible Models:

All new and unused 2013 GM models with the required minimum factory installed
equipment levels specified and processing options ordered for qualified daily
rental customers for use as daily rental vehicles and delivered by GM dealers
are eligible for the VX7 program.  Eligible vehicles are required to comply with
minimum factory installed equipment levels specified in the Minimum Equipment
Guidelines ( Attachment 2A - “MEG”).


General Motors upfitted vehicles, with the exception of recreational vehicles,
are eligible as long as:
a.  
The vehicle was purchased directly from GM or from another dealer in the United
States

b.  
Title to the vehicle was retained by the franchised dealer through the point of
sale

c.  
Delivery to the ultimate fleet customer can be proven



 
Required Options for Order and Delivery:

 
Vehicles purchased under the 2013 Model Year National Fleet Risk Purchase
Program must be ordered with VX7 and appropriate customer code as stated in the
contractual agreement and will not be eligible for retail sale incentives.  VX7
program incentive amounts are not available to dealers and only available to
daily rental fleet customers with an active GM contract.  Units ordered with
option VX7 receive order date price protection (PRP).



 
All Orders must include the following:

a.  
Valid GM FAN (Fleet Account Number)

b.  
Option Codes: VX7 and rental customer code

c.  
Order Type:  FDR

d.  
Delivery Type: 020 – Daily Rental (unit will be auto delivered if using a
qualified FAN)

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production.   This is the ordering dealer's responsibility.


 
Units delivered to rental customer’s drop ship sites must have the rental
customer’s code on the window label and delivery receipts must be checked to
verify proper ownership of the vehicle.  GM Customer Support should be contacted
immediately regarding units delivered to the wrong drop ship site to determine
the appropriate course of action.  Units that were incorrectly delivered must
not be placed into rental service.  GM reserves the right to deny incentives on
units in rental service that have been incorrectly delivered and accepted, or
titled.



 5.
COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS :

Vehicles delivered to fleet customers with the above delivery type may be
eligible for the following other incentive programs.  Because not all the
programs listed below may be combined with each other, consult the guidelines of
each program to determine applicability.  Programs not listed below would not be
compatible unless the specific guidelines indicate otherwise.
 
 

FLEET CUSTOMERS (GM FAN HOLDERS)  YES/NO     GENERAL   GM MOBILITY 
 (MOB/MOC/R8L)  N SALESPERSON / SALES MGR. INCENTIVES   N CASH DIRECT
MAILS/PRIVATE OFFERS/GENERAL    COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS 
 N GM BUSINESS CARD   (UDB)  N CONSUMER CASH   N DEALER CASH    N BONUS CASH   N
OPTION PACKAGE DISCOUNTS   N     PRICING   PRICE PROTECTION/BONA FIDE SOLD
ORDER   (PPT W/VX7)  N PRICE PROTECTION/ORDER DATE   (PRP)  Y     ORDER/DELIVERY
  FLEET ORDERING & ASSISTANCE   (VQ1/VQ2/VQ3)  Y INTRANSIT INTEREST CREDIT 
 (C4C)  Y     RENTAL   REPURCHASE   (VN9)  N FLAT-RATE REPURCHASE   (YT1 THROUGH
YT9)  N RISK   (VX7)  X GM DEALER RENT-A-CAR   (FKR/FKL)  N     GOVERNMENT  
PSA/PURA/BID ASSISTANCE/CE   (R6D/PBP/PBS)  N     FLEET/COMMERCIAL   NATIONAL
FLEET PURCHASE PROGRAM   (FVX/FPP)  N RETAIL ALTERNATIVE 
 (CNC/CNE/CSE/CSR/CWE)  N SMALL FLEET APR ALTERNATIVE   (XMC)  N GM'S BUSINESS
CUSTOMERS CHOICE   N TRUCK STOCKING   (TSI)  N MOTOR HOME INCENTIVE   (R7Y)  N
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE   (R6H)  N RECREATIONAL VEHICLE
INCENTIVE   (R6J)  N DEMO - LIGHT DUTY DEALER   (DEM/DEE)  N DEMO - LIGHT DUTY
SVM   (DES)  N SIERRA FLEET PEG   (R7F/FLS)  N FLEET PREFERRED EQUIPMENT GROUPS 
 N COMPETITIVE ASSISTANCE PROGRAMS   (CAP)  N

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
6.
GENERAL PROGRAM GUIDELINES:

 
B.  
General Motors defines a rental vehicle as:

a.  
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis.  Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
purchase or other incentives."



b.  
If a vehicle enrolled in the Daily Rental Purchase Program is found to be
on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled vehicles for an aggregate term of
four (4) or more months, all vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase or incentives.  General
Motors may audit the rental customer to ensure compliance with this guideline.



C.  
All eligible units must be delivered to the rental customer through a General
Motors dealership or a qualified drop-ship location.  Purchases or deliveries
made through any other entity or individual are ineligible for payment.



D.  
General Motors reserves the right to audit dealer records and disqualify any
sales allowance in the event such sales do not meet the program guidelines.  All
moneys improperly paid will be charged back. Failure to comply with these
guidelines may result in the dealer being disqualified for future participation
in fleet programs and terminations of dealer sales and service agreement(s).



E.  
Optional equipment and, in special circumstances, certain standard equipment can
be added to and deleted from GM vehicles during the ordering and manufacturing
process by retail, fleet and rental customers.  It is the rental customer’s
responsibility to ensure that actual vehicle content is properly disclosed to a
buyer or transferee when disposing of a vehicle.  Rental customers that use
third party build specifications to promote the sale of their unit should be
especially careful to ensure the accuracy of that data.



F.  
General Motors reserves the right to cancel, amend, revise or revoke any program
at any time based on its sole business judgment.  Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with General Motors.





ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.
 
Attachment 2A




National Fleet Risk Incentives for the 2013 Model Year
Trim Mix and Incentives by Model Code


“***”






Confidential Treatment has been requested for Attachment 2A
 
 

A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.

Attachment 3
2013 Model Year Daily Program
Volume Commitments and Incentives


“***”








Confidential Treatment has been requested for Attachment 3
 





A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED
BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.

Attachment 4


2013 MODEL YEAR GM RENTAL INCENTIVE
PAYMENT TERMS AND CALENDAR


1.  
GM will pay the pro rata portion of the matrix money on the fourth Thursday of
the month following vehicle delivery and receipt of an electronic media
transmission to GM’s Remarketing Information System (RIMS) by the second Friday
of the month.  An electronic media transmission received after the second Friday
of the month will be paid by the fourth Thursday of the following month.  If the
fourth Thursday is a banking holiday, funds will be received the next banking
day.  Application for this incentive must be made no later than December 31,
2013.  A complete schedule of due dates and payment dates is detailed in
Attachment 4, Page 2.



2.  
The agreed to volume and mix requirements in Attachment 3 and 2A are subject to
adjustments with General Motors prior approval.  Should GM agree to an
adjustment, changes will be reflected on a quarterly basis and a revision to
Attachment 3 will be updated and signed by both parties.  Actual approved
volumes and contractual stated volumes can vary based on the timing of
contractual updates.  Any payments received prior to attaining the indicated
volume will be returnable to GM at the close of the model year should the volume
not be attained.  Any pro rata monthly payment processed in error on volume not
approved by GM can be charged back through open account the following month at
GM discretion.



3.  
It is understood that payments of the per unit amount due to the Rental Company
are based upon achieving the agreed to volume and mix requirements in Attachment
3 and 2A.  In the event that agreed number of vehicles at the agreed mix is not
fulfilled, all payments made by GM will be reimbursed to GM on demand. Such
reimbursement shall be GM’s sole remedy for the Rental Company’s failure to
purchase or lease the agreed number of vehicles.  The Rental Company shall be
jointly and severely liable for such reimbursement.



 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.


2013 MODEL YEAR GM RENTAL INCENTIVE
PAYMENT TERMS AND CALENDAR




[gm2013pmtcalendar.jpg]
 



 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested by
Dollar Thrifty Automotive Group, Inc.


Attachment 6
 
[onstarlogo.jpg]


Equipment & Service Notification






All new vehicles, except Cadillac, that include OnStar, and are ordered using a
daily rental order-type, will be eligible for six months of OnStar Service
commencing with the reported new vehicles delivery date.  All Cadillac models
will continue to be eligible for one year of service.  For daily rental
applications, an OnStar blue button press may be handled by a recorded message
or a live advisor. Specific processes for managing services like remote door
unlocks, stolen vehicle assistance and assuring rental privacy are either
already in place with the rental company or will be established upon request.
OnStar equipped vehicles have stolen Vehicle Slowdown capability that enables
OnStar to slow down a stolen vehicle remotely to assist authorities in its
recovery.  OnStar equipped vehicles also have “Remote Ignition Block” capability
that enables OnStar to inhibit the ability to start the vehicle.


Daily rental car company acknowledges and agrees that all OnStar service shall
be subject to OnStar’s Terms and Conditions and Privacy Statement, which are
located at www.onstar.com or by contacting OnStar at 888-4ONSTAR. Further, the
daily rental company agrees to include, at the first available opportunity, the
following or other approved language in the rental contract to describe OnStar
services that may be available:


"If my rental vehicle has active OnStar equipment, I authorize the provision of
OnStar services, acknowledge system and service limitations, warranty
exclusions, privacy considerations, and the application of other relevant
provisions in the OnStar Terms and Conditions and Privacy Statement, and agree
to the release of vehicle information as required by law.  Further details are
available at OnStar.com or by contacting OnStar at www.onstar.com or at
888-4ONSTAR."
 



 
 

--------------------------------------------------------------------------------

 
